Exhibit 10(a)
SECURED REVOLVING
CREDIT AGREEMENT
dated as of
April 24, 2008
among
MVC CAPITAL, INC.
as Borrower,
The Initial Guarantor Listed Herein,
The Lenders Listed Herein
and
BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent
and
BB&T CAPITAL MARKETS,
as Lead Arranger

 



--------------------------------------------------------------------------------



 



SECURED REVOLVING CREDIT AGREEMENT
          THIS SECURED REVOLVING CREDIT AGREEMENT is dated as of April 24, 2008
among MVC CAPITAL, INC., a Delaware corporation, as borrower, the INITIAL
GUARANTOR listed on the signature pages hereof, as guarantor, the LENDERS listed
on the signature pages hereof and BRANCH BANKING AND TRUST COMPANY, as
Administrative Agent.
          The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Definitions. The terms as defined in this Section 1.01
shall, for all purposes of this Agreement and any amendment hereto (except as
otherwise expressly provided or unless the context otherwise requires), have the
meanings set forth herein:
          “Adjusted London InterBank Offered Rate” applicable to any Interest
Period means a rate per annum equal to the quotient obtained (rounded upwards,
if necessary, to the next higher 1/100th of 1%) by dividing (i) the applicable
London InterBank Offered Rate for such Interest Period by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.
          “Administrative Agent” means BB&T, in its capacity as administrative
agent for the Lenders, and its successors and permitted assigns in such
capacity.
          “Administrative Agent’s Letter Agreement” means that certain letter
agreement, dated as of April 24, 2008, between Borrower and the Administrative
Agent relating to the terms of this Agreement, and certain fees from time to
time payable by the Borrower to the Administrative Agent, together with all
amendments and modifications thereto. If there is any conflict between the
provisions of this Agreement and the provisions of the Administrative Agent’s
Letter Agreement, the provisions of this Agreement will control.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Advances” means collectively the Revolver Advances. “Advance” means
any one of such Advances, as the context may require.
          “Affiliate” of any Person means (i) any other Person which directly,
or indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 10% or more of the
common stock or equivalent equity interests. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 



--------------------------------------------------------------------------------



 



          “Agreement” means this Credit Agreement, together with all amendments
and supplements hereto.
          “Applicable Laws” means all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
          “Applicable Margin” has the meaning set forth in Section 2.06(a).
          “Applicable Percentage” means with respect to any Lender, the
percentage of the total Revolver Commitments represented by such Lender’s
Revolver Commitment. If the Revolver Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolver Commitments
most recently in effect, giving effect to any assignments.
          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07), and accepted by the Administrative Agent,
in substantially the form of Exhibit I or any other form approved by the
Administrative Agent.
          “Authority” has the meaning set forth in Section 8.02.
          “Bankruptcy Code” means the United States Bankruptcy Reform Act of
1978 (11 U.S.C. §§101, et. seq.), as amended from time to time.
          “Base Rate” means for any Base Rate Advance for any day, the rate per
annum equal to the higher as of such day of (i) the Prime Rate, or (ii) one
percent (1.0%) above the Federal Funds Rate. For purposes of determining the
Base Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall
be effective on the date of each such change.
          “Base Rate Advance” means, with respect to any Advance, such Advance
when such Advance bears or is to bear interest at a rate based upon the Base
Rate.
          “BB&T” means Branch Banking and Trust Company, and its successors.
          “BB&T Collateral” shall mean the cash, Short Term Treasury Securities
and Long Term Treasury Securities of the Borrower that are the subject of a
fully perfected first priority Lien granted pursuant to a Security Agreement to
the Administrative Agent for the

2



--------------------------------------------------------------------------------



 



benefit of the Lenders to secure the whole or any part of the Obligations or any
Guarantee thereof.
          “BB&T Collateral Coverage Ratio” shall mean the ratio of BB&T
Collateral to the aggregate amount of the Revolver Advances of all Lenders, as
of any date, on such date.
          “Borrower” means MVC Capital, Inc., a Delaware corporation, and its
successors and its permitted assigns.
          “Borrowing” means a borrowing hereunder consisting of Revolver
Advances made to the Borrower at the same time by the Lenders pursuant to
Article II. A Borrowing is a “Base Rate Borrowing” if such Advances are Base
Rate Advances or a “Euro-Dollar Borrowing” if such Advances are Euro-Dollar
Advances.
          “Capital Securities” means, with respect to any Person, any and all
shares, interests (including membership interests and partnership interests),
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including any instruments convertible into
equity), whether now outstanding or issued after the Closing Date.
          “Capital Gains Fee” shall have the meaning set forth in
Section 3(b)(ii) of that certain Investment Advisory and Management Agreement
dated as of October 31, 2006 between Borrower and Tokarz Group Advisors LLC, a
Delaware limited liability company.
          “CERCLA” means the Comprehensive Environmental Response Compensation
and Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.
          “CERCLIS” means the Comprehensive Environmental Response Compensation
and Liability Information System established pursuant to CERCLA.
          “Change in Control” means the occurrence of any of the following
events: (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), excluding Michael Tokarz, shall become, or obtain rights (whether by
means of warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d) 5 under the Exchange Act), directly or
indirectly, of more than 25% of the outstanding Capital Securities of the
Borrower; (b) the Board of Directors of the Borrower shall cease to consist of a
majority of Continuing Directors; or (c) the Borrower shall cease to own and
control, of record and beneficially, directly, 100% of each class of outstanding
Capital Securities of the Initial Guarantor and each other Subsidiary free and
clear of all Liens (except Liens created by the Guarantee and Collateral
Agreement under the Guggenheim Credit Facility).
          “Change of Law” shall have the meaning set forth in Section 8.02.
          “Closing Certificate” has the meaning set forth in Section 3.01(d).
          “Closing Date” means April 24, 2008.

3



--------------------------------------------------------------------------------



 



          “Code” means the Internal Revenue Code of 1986, as amended, or any
successor Federal tax code. Any reference to any provision of the Code shall
also be deemed to be a reference to any successor provision or provisions
thereof.
          “Collateral” shall mean: (1) the Securities Account (as defined in the
Security Agreement) and any and all assets and other property, tangible or
intangible, now existing or hereafter arising, maintained in, credited to or
recorded in the Securities Account, including without limitation any and all
Investment Property (as defined in the Security Agreement), Treasury Securities,
securities and other financial assets maintained in, recorded in, credited to or
contained therein (including, without limitation, the BB&T Collateral); (2) any
and all Security Entitlements (as defined in the Security Agreement) with
respect to the financial assets maintained in, recorded in or credited to the
Securities Account; (3) any and all other Investment Property or assets from
time to time maintained in, credited to or recorded in the Securities Account;
(4) any and all cash and cash equivalents from time to time maintained in,
credited to or recorded in the Securities Account; (5) all Supporting
Obligations (as defined in the Security Agreement) which relate to, arise from
or are in connection with the assets maintained in, credited to or recorded in
the Securities Account; (6) all replacements or substitutions for any of the
foregoing; and (7) all proceeds and products of any of the foregoing and the
proceeds and products of other proceeds and products.
          “Collateral Documents” means, collectively, the Security Agreement and
all other agreements (including control agreements), instruments and other
documents, whether now existing or hereafter in effect, pursuant to which the
Borrower or any Subsidiary shall grant or convey (or shall have granted or
conveyed) to the Secured Parties a Lien in, or any other Person shall
acknowledge any such Lien in, property as security for all or any portion of the
Obligations, as any of them may be amended, modified or supplemented from time
to time.
          “Compliance Certificate” has the meaning set forth in Section 5.01(c).
          “Consolidated EBIT” means and includes, for the Borrower and the
Consolidated Subsidiaries that are Guarantors for any period, an amount equal to
the sum of (a) operating income after deduction of all operating expenses and
other proper charges other than taxes and Consolidated Interest Expense and
(b) to the extent deducted from clause (a) above as an operating expense the
Incentive Compensation Expense in each case, as determined in accordance with
GAAP.
          “Consolidated Interest Expense” for any period means interest, whether
expensed or capitalized, in respect of Debt of the Borrower or any of its
respective Consolidated Subsidiaries that are Guarantors outstanding during such
period on a consolidated basis.
          “Consolidated Net Realized Income” means, for any period the net
realized income of the Borrower and the Consolidated Subsidiaries that are
Guarantors as set forth or reflected on the most recent consolidated income
statement of the Borrower and its Consolidated Subsidiaries prepared in
accordance with GAAP.

4



--------------------------------------------------------------------------------



 



          “Consolidated Subsidiary” means at any date any Subsidiary or other
entity the accounts of which, in accordance with GAAP, would be consolidated
with those of the Borrower in its consolidated financial statements as of such
date.
          “Consolidated Shareholders’ Equity” means, at any time, the
shareholders’ equity of the Borrower and its Consolidated Subsidiaries, as set
forth in or reflected on the most recent consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries prepared in accordance with GAAP, but
excluding any redeemable preferred stock of the Borrower or any of its
Consolidated Subsidiaries. Consolidated Shareholders’ Equity would generally
include, but not be limited to, (a) the par or stated value of all outstanding
Capital Securities, (b) additional paid-in capital, (c) retained earnings and
(d) various deductions such as (1) purchases of treasury stock, (2) valuation
allowances, (3) receivables due from an employee stock ownership plan,
(4) employee stock ownership plan debt guarantees and (5) translation
adjustments for foreign currency translations.
          “Continuing Directors” means the directors of the Borrower on the
Closing Date and each other director of the Borrower, if, in each case, such
other director’s nomination for election to the Board of Directors of the
Borrower is recommended by at least 66-2/3% of the then Continuing Directors.
          “Controlled Group” means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with any Loan Party, are treated as a single
employer under Section 414 of the Code.
          “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (iv) all obligations of such Person as lessee under capital
leases, (v) all obligations of such Person to reimburse any bank or other Person
in respect of amounts payable under a banker’s acceptance, (vi) all Redeemable
Preferred Securities of such Person, (vii) all obligations (absolute or
contingent) of such Person to reimburse any bank or other Person in respect of
amounts which are available to be drawn or have been drawn under a letter of
credit or similar instrument, (viii) all Debt of others secured by a Lien on any
asset of such Person, whether or not such Debt is assumed by such Person,
(ix) all Debt of others Guaranteed by such Person, (x) all obligations of such
Person with respect to interest rate protection agreements, foreign currency
exchange agreements or other hedging agreements (valued as the termination value
thereof computed in accordance with a method approved by the International Swap
Dealers Association and agreed to by such Person in the applicable hedging
agreement, if any); and (xi) all obligations of such Person under any synthetic
lease, tax retention operating lease, sale and leaseback transaction, asset
securitization,
off-balance sheet loan or other off-balance sheet financing product, (xiii) all
obligations of such Person to purchase securities or other property arising out
of or in connection with the sale of the same or substantially similar
securities or property and (xiv) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person. The Debt of any Person shall
include the Debt of any other entity (including any

5



--------------------------------------------------------------------------------



 



partnership in which such Person is a general partner) to the extent such Person
is liable therefore as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
provide that such Person is not liable therefor.
          “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived in writing, become an Event of Default.
          “Default Rate” means, with respect to the Advances, on any day, the
sum of 2% plus the then highest interest rate (including the Applicable Margin)
which may be applicable to any Advance (irrespective of whether any such type of
Advance is actually outstanding hereunder).
          “Dollars” or “$” means dollars in lawful currency of the United States
of America.
          “Domestic Business Day” means any day except a Saturday, Sunday or
other day on which commercial banks in North Carolina are authorized or required
by law to close.
          “Domestic Subsidiary” means any Subsidiary which is organized under
the laws of any state or territory of the United States of America.
          “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, and (ii) unless a Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed except as expressly provided in Section 9.07(b)(iv));
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include: (i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries;
and (ii) so long as no Default has occurred, a “business development company”
under the Investment Company Act that actively competes with the Borrower in
making equity and debt investments.
          “Environmental Authority” means any foreign, federal, state, local or
regional government that exercises any form of jurisdiction or authority under
any Environmental Requirement.
          “Environmental Authorizations” means all licenses, permits, orders,
approvals, notices, registrations or other legal prerequisites for conducting
the business of a Loan Party or any Subsidiary of a Loan Party required by any
Environmental Requirement.
          “Environmental Judgments and Orders” means all judgments, decrees or
orders arising from or in any way associated with any Environmental
Requirements, whether or not entered upon consent or written agreements with an
Environmental Authority or other entity arising from or in any way associated
with any Environmental Requirement, whether or not incorporated in a judgment,
decree or order.
          “Environmental Laws” means any and all federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants,

6



--------------------------------------------------------------------------------



 



franchises, licenses, agreements or other governmental restrictions relating to
the environment or to emissions, discharges or releases of pollutants,
contaminants, petroleum or petroleum products, chemicals or industrial, toxic or
hazardous substances or wastes into the environment, including, without
limitation, ambient air, surface water, groundwater or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, petroleum or
petroleum products, chemicals or industrial, toxic or hazardous substances or
wastes or the clean-up or other remediation thereof.
          “Environmental Liabilities” means any liabilities, whether accrued,
contingent or otherwise, arising from and in any way associated with any
Environmental Requirements.
          “Environmental Notices” means notice from any Environmental Authority
or by any other person or entity, of possible or alleged noncompliance with or
liability under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.
          “Environmental Proceedings” means any judicial or administrative
proceedings arising from or in any way associated with any Environmental
Requirement.
          “Environmental Releases” means releases as defined in CERCLA or under
any applicable federal, state or local environmental law or regulation and shall
include, in any event and without limitation, any release of petroleum or
petroleum related products.
          “Environmental Requirements” means any legal requirement relating to
health, safety or the environment and applicable to a Loan Party, any Subsidiary
of a Loan Party or the Properties, including but not limited to any such
requirement under CERCLA or similar state legislation and all federal, state and
local laws, ordinances, regulations, orders, writs, decrees and common law.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor law and all rules and regulations
from time to time promulgated thereunder. Any reference to any provision of
ERISA shall also be deemed to be a reference to any successor provision or
provisions thereof.
          “Euro-Dollar Advance” means, with respect to any Advance, such Advance
during Interest Periods when such Advance bears or is to bear interest at a rate
based upon the London InterBank Offered Rate.
          “Euro-Dollar Business Day” means any Domestic Business Day on which
dealings in Dollar deposits are carried out in the London interbank market.
          “Euro-Dollar Reserve Percentage” has the meaning set forth in
Section 2.06(c).
          “Event of Default” has the meaning set forth in Section 6.01.

7



--------------------------------------------------------------------------------



 



          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change of Law) to comply with
Section 2.12(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.12(e).
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the next higher 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Domestic Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Domestic Business Day, the Federal Funds Rate for such
day shall be such rate on such transactions on the next preceding Domestic
Business Day as so published on the next succeeding Domestic Business Day, and
(ii) if such rate is not so published for any day, the Federal Funds Rate for
such day shall be the average rate charged to BB&T on such day on such
transactions as determined by the Administrative Agent.
          “Fiscal Quarter” means any fiscal quarter of the Borrower.
          “Fiscal Year” means any fiscal year of the Borrower.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “GAAP” means generally accepted accounting principles applied on a
basis consistent with those which, in accordance with Section 1.02, are to be
used in making the calculations for purposes of determining compliance with the
terms of this Agreement.

8



--------------------------------------------------------------------------------



 



          “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any
supra-national bodies such as the European Union or the European Central Bank).
          “Guarantee” by any Person means any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (i) to secure, purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt or other obligation (whether arising by virtue
of partnership arrangements, by agreement to keep-well, to purchase assets,
goods, securities or services, to provide collateral security, to take-or-pay,
or to maintain financial statement conditions or otherwise) or (ii) entered into
for the purpose of assuring in any other manner the obligee of such Debt or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.
          “Guaranteed Obligations” means any and all liabilities, indebtedness
and obligations of any and every kind and nature, heretofore, now or hereafter
owing, arising, due or payable from the Borrower to one or more of the Lenders,
the Administrative Agent, or any of them, arising under or evidenced by this
Agreement, the Revolver Notes, the Collateral Documents or any other Loan
Document.
          “Guarantors” shall mean collectively: (a) the Initial Guarantor; and
(b) all direct and indirect Subsidiaries of the Borrower or Guarantor acquired,
formed or otherwise in existence after the Closing Date and required to become a
Guarantor pursuant to Section 5.25.
          “Guggenheim Credit Facility” means that certain Credit Agreement dated
April 27, 2006 among the Borrower, the Guarantor and Guggenheim Corporate
Funding, LLC, as administrative agent for the lenders party thereto (as the same
has been and may in the future be amended, modified, restated and/or
supplemented from time to time).
          “Hazardous Materials” includes, without limitation, (a) solid or
hazardous waste, as defined in the Resource Conservation and Recovery Act of
1980, 42 U.S.C. §6901 et seq. and its implementing regulations and amendments,
or in any applicable state or local law or regulation, (b) any “hazardous
substance”, “pollutant” or “contaminant”, as defined in CERCLA, or in any
applicable state or local law or regulation, (c) gasoline, or any other
petroleum product or by-product, including crude oil or any fraction thereof,
(d) toxic substances, as defined in the Toxic Substances Control Act of 1976, or
in any applicable state or local law or regulation and (e) insecticides,
fungicides, or rodenticides, as defined in the Federal Insecticide, Fungicide,
and Rodenticide Act of 1975, or in any applicable state or local law or
regulation, as each such Act, statute or regulation may be amended from time to
time.
          “Hedging Obligations” of any Person shall mean any and all obligations
of such

9



--------------------------------------------------------------------------------



 



Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.
          “Hedging Transaction” of any Person shall mean any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into by such Person that is a rate swap, basis swap, forward rate transaction,
commodity swap, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collateral transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
          “Incentive Compensation Expenses” shall mean all cash and non cash
amounts paid or accrued by the Borrower in respect of the Capital Gains Fee.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Initial Guarantor” shall mean MVC Financial Services, Inc., a
Delaware corporation.
          “Interest Coverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated EBIT (including revenue from the BB&T Collateral) to
(ii) Consolidated Interest Expense (including Consolidated Interest Expense from
the Revolver Advances) computed as of the last day of each Fiscal Quarter for
the four consecutive Fiscal Quarters ended on such day.
          “Interest Period” means with respect to each Euro-Dollar Borrowing,
the period commencing on the date of such Borrowing and ending on the date
7 days (one week) thereafter or on the numerically corresponding day in the
first, second or third month thereafter, as the Borrower may elect in the
applicable Notice of Borrowing; provided that:
     (a) any Interest Period (subject to clause (b) below) which would otherwise
end on a day which is not a Euro-Dollar Business Day shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month (as the case may be), in which case such
Interest Period shall end on the next preceding Euro-Dollar Business Day;
     (b) any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall, subject to clause
(c) below, end on the last Euro-Dollar Business Day of the appropriate
subsequent calendar month; and
     (c) no Interest Period may be selected that begins before the Termination
Date and would otherwise end after the Termination Date.

10



--------------------------------------------------------------------------------



 



          “Lender” means each lender listed on the signature pages hereof as
having a Revolver Commitment and their respective successors and assigns.
          “Lending Office” means, as to each Lender, its office located at its
address set forth on the signature pages hereof (or identified on the signature
pages hereof as its Lending Office) or such other office as such Lender may
hereafter designate as its Lending Office by notice to the Borrower and the
Administrative Agent.
          “Lien” means, with respect to any asset, any mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, security interest, security title,
preferential arrangement which has the practical effect of constituting a
security interest or encumbrance, servitude or encumbrance of any kind in
respect of such asset to secure or assure payment of a Debt or a Guarantee,
whether by consensual agreement or by operation of statute or other law, or by
any agreement, contingent or otherwise, to provide any of the foregoing. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
          “Loan Documents” means this Agreement, the Notes, the Collateral
Documents, any other document evidencing or securing the Advances, and any other
document or instrument delivered from time to time in connection with this
Agreement, the Notes, the Collateral Documents or the Advances, as such
documents and instruments may be amended or supplemented from time to time.
          “Loan Parties” means collectively the Borrower and each Guarantor that
is now or hereafter a party to any of the Loan Documents.
          “Long Term Treasury Securities” shall mean Treasury Securities
maturing after 90 days but before 10 years of the date of acquisition thereof.
          “London InterBank Offered Rate” has the meaning set forth in
Section 2.06(c).
          “Margin Stock” means “margin stock” as defined in Regulations T, U or
X of the Board of Governors of the Federal Reserve System, as in effect from
time to time, together with all official rulings and interpretations issued
thereunder.
          “Material Adverse Effect” means, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences, whether or not related, a
material adverse change in, or a material adverse effect upon, any of (a) the
financial condition, operations, business or properties of the Loan Parties and
their respective Subsidiaries taken as a whole, (b) the rights and remedies of
the Administrative Agent or the Lenders under the Loan Documents, or the ability
of the Borrower or any other Loan Party to perform its obligations under the
Loan Documents to which it is a party, as applicable, or (c) the legality,
validity or enforceability of any Loan Document.

11



--------------------------------------------------------------------------------



 



          “Multiemployer Plan” shall have the meaning set forth in
Section 4001(a)(3) of ERISA.
          “Net Mark to Market Exposure” shall mean, as of any date of
determination, the aggregate amount with respect to all Hedging Obligations of
the Loan Parties and their Subsidiaries of the excess (if any) of all unrealized
losses in respect of all such Hedging Obligations over all unrealized profits in
respect of all Hedging Transactions of the Loan Parties and their Subsidiaries.
“Unrealized losses” shall mean as to any Hedging Obligation, the fair market
value of the cost to such Person of replacing the Hedging Transaction giving
rise to such Hedging Obligation as of the date of determination (assuming the
Hedging Transaction were to be terminated as of that date), and “unrealized
profits” means as to any Hedging Transaction, the fair market value of the gain
to such Person in respect of the Hedging Transaction as of the date of
determination (assuming such Hedging Transaction were to be terminated as of
that date)
          “Notes” means collectively the Revolver Notes and any and all
amendments, consolidations, modifications, renewals, substitutions and
supplements thereto or replacements thereof. “Note” means any one of such Notes.
          “Notice of Borrowing” has the meaning set forth in Section 2.02.
          “Notice of Continuation or Conversion” has the meaning set forth in
Section 2.03.
          “OFAC” means The Office of Foreign Assets Control of the U.S.
Department of the Treasury.
          “Obligations” means the collective reference to all of the following
indebtedness obligations and liabilities: (a) the due and punctual payment by
the Borrower of: (i) the principal of and interest on the Notes (including
without limitation, any and all Revolver Advances), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and any renewals, modifications or extensions thereof, in whole or in
part; (ii) each payment required to be made by the Borrower under this
Agreement, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all other monetary obligations of the Borrower to the Secured
Parties under this Agreement and the other Loan Documents to which the Borrower
is or is to be a party and any renewals, modifications or extensions thereof, in
whole or in part; (b) the due and punctual performance of all other obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is or is to be a party, and any renewals, modifications or extensions
thereof, in whole or in part; and (c) the due and punctual payment and
performance of all obligations of the Guarantors under this Agreement and the
other Loan Documents to which they are or are to be a party and any and all
renewals, modifications or extensions thereof, in whole or in part.
          “Officer’s Certificate” has the meaning set forth in Section 3.01(e).
          “Operating Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally

12



--------------------------------------------------------------------------------



 



authorized incorporated or unincorporated entity, the bylaws, operating
agreement, partnership agreement, limited partnership agreement, shareholder
agreement or other applicable documents relating to the operation, governance or
management of such entity.
          “Organizational Action” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
any corporate, organizational or partnership action (including any required
shareholder, member or partner action), or other similar official action, as
applicable, taken by such entity.
          “Organizational Documents” means with respect to any corporation,
limited liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.
          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          “Participant” has the meaning set forth in Section 9.07(d).
          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Person” means a natural person, a corporation, a limited liability
company, a partnership (including without limitation, a joint venture), an
unincorporated association, a trust or any other entity or organization,
including, but not limited to, a government or political subdivision or an
agency or instrumentality thereof.
          “Plan” means at any time an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by a member of the
Controlled Group for employees of any member of the Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding 5 plan years made contributions.
          “Prime Rate” refers to that interest rate so denominated and set by
BB&T from time to time as an interest rate basis for borrowings. The Prime Rate
is but one of several interest rate bases used by BB&T. BB&T lends at interest
rates above and below the Prime

13



--------------------------------------------------------------------------------



 



Rate. The Prime Rate is not necessarily the lowest or best rate charged by BB&T
to its customers or other banks.
          “Properties” means all real property owned, leased or otherwise used
or occupied by a Loan Party or any Subsidiary of a Loan Party, wherever located.
“Property” means any one of such Properties.
          “Quarterly Payment Date” means each March 31, June 30, September 30
and December 31, or, if any such day is not a Domestic Business Day, the next
succeeding Domestic Business Day.
          “Redeemable Preferred Securities” of any Person means any preferred
stock or similar Capital Securities (including, without limitation, limited
liability company membership interests and limited partnership interests) issued
by such Person which is at any time prior to the Termination Date either
(i) mandatorily redeemable (by sinking fund or similar payments or otherwise) or
(ii) redeemable at the option of the holder thereof.
          “Register” has the meaning set forth in Section 9.07(c).
          “Related Fund” means, with respect to any Lender that is a fund that
invests in lender loans, any other fund that invests in lender loans and is
advised or managed by the same investment advisor as such Lender.
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          “Required Lenders” means at any time Lenders having at least 66-2/3%
of the aggregate amount of the Revolver Commitments or, if the Revolver
Commitments are no longer in effect, Lenders holding at least 66-2/3% of the
aggregate outstanding principal amount of the Revolver Notes.
          “Revolver Advance” shall mean an advance made to the Borrower under
this Agreement pursuant to Section 2.01. A Revolver Advance is a “Base Rate
Advance” if such Revolver Advance is part of a Base Rate Borrowing or a
“Euro-Dollar Advance” if such Revolver Advance is part of a Euro-Dollar
Borrowing.
          “Revolver Commitment” means, with respect to each Lender, (i) the
amount set forth opposite the name of such Lender on the signature pages hereof,
or (ii) as to any Lender which enters into an Assignment and Assumption (whether
as transferor Lender or as assignee thereunder), the amount of such Lender’s
Revolver Commitment after giving effect to such Assignment and Assumption, in
each case as such amount may be reduced from time to time pursuant to
Sections 2.08 and 2.09.
          “Revolver Notes” means the promissory notes of the Borrower,
substantially in the form of Exhibit B hereto, evidencing the obligation of the
Borrower to repay the Revolver Advances, together with all amendments,
consolidations, modifications, renewals, substitutions

14



--------------------------------------------------------------------------------



 



and supplements thereto or replacements thereof and “Revolver Note” means any
one of such Revolver Notes.
          “RIC” or “regulated investment company” shall mean an investment
company or business development company that qualifies for the special tax
treatment provided for by subchapter M of the Code.
          “Sale/Leaseback Transaction” means any arrangement with any Person
providing, directly or indirectly, for the leasing by any Loan Party or any of
its Subsidiaries of real or personal property which has been or is to be sold or
transferred by any Loan Party or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of any Loan Party or such
Subsidiary.
          “Sanctioned Entity” shall mean (i) a country or a government of a
country, (ii) an agency of the government of a country, (iii) an organization
directly or indirectly controlled by a country or its government, (iv) a person
or entity resident in or determined to be resident in a country, that is subject
to a country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.
          “Secured Parties” shall mean collectively: (1) the Administrative
Agent in its capacity as such under this Agreement, the Collateral Documents and
the other Loan Documents; (2) the Lenders, and (3) the successors and assigns of
the foregoing.
          “Security Agreement” means the Security Agreement by and between the
Borrower and the Administrative Agent for the benefit of the Secured Parties to
be executed and delivered in connection herewith.
          “Short Term Treasury Securities” shall mean Treasury Securities
maturing within 90 days of the date of acquisition thereof.
          “Subsidiary” of any Person means a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interest having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided however, the term “Subsidiary” shall not include any
Person that constitutes an investment made by the Borrower or a Subsidiary in
the ordinary course of business and consistently with practices existing on the
Closing Date in a Person that is accounted for under GAAP as a portfolio
investment of the Borrower. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

15



--------------------------------------------------------------------------------



 



          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Termination Date” means the earlier to occur of (i) April 24, 2010,
(ii) the date the Revolver Commitments are terminated pursuant to Section 6.01
following the occurrence of an Event of Default, or (iii) the date the Borrower
terminates the Revolver Commitments entirely pursuant to Section 2.09.
          “Third Parties” means all lessees, sublessees, licensees and other
users of the Properties, excluding those users of the Properties in the ordinary
course of the Borrower’s business and on a temporary basis.
          “Total Unused Revolver Commitments” means at any date, an amount equal
to: (A) the aggregate amount of the Revolver Commitments of all of the Lenders
at such time, less (B) the sum of the aggregate outstanding principal amount of
the Revolver Advances of all of the Lenders at such time.
          “Treasury Securities” shall mean (i) Treasury Securities of the United
States of America (ii) other debt instruments fully guaranteed by the full faith
and credit of the United States of America, or (iii) securities of any
governmental agency whose purchase has been approved in writing by the
Administrative Agent and the Lenders in their sole and absolute discretion.
          “Unused Commitment” means at any date, with respect to any Lender, an
amount equal to its Revolver Commitment less the sum of the aggregate
outstanding principal amount of the sum of its Revolver Advances.
          “Wholly Owned Subsidiary” means any Subsidiary all of the Capital
Securities of which are at the time directly or indirectly owned by the
Borrower.
          SECTION 1.02. Accounting Terms and Determinations. Unless otherwise
specified herein, all terms of an accounting character used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants or otherwise
required by a change in GAAP) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Administrative Agent for distribution to the Lenders, unless with respect
to any such change concurred in by the Borrower’s independent public accountants
or required by GAAP, in determining compliance with any of the provisions of
this Agreement or any of the other Loan Documents: (i) the Borrower shall have
objected to determining such compliance on such basis at the time of delivery of
such financial statements, or (ii) the Required Lenders shall so object in
writing within 30 days after the delivery of such financial statements, in
either of which events such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made (which, if objection is

16



--------------------------------------------------------------------------------



 



made in respect of the first financial statements delivered under Section 5.01
hereof, shall mean the financial statements referred to in Section 4.04).
          SECTION 1.03. Use of Defined Terms. All terms defined in this
Agreement shall have the same meanings when used in any of the other Loan
Documents, unless otherwise defined therein or unless the context shall
otherwise require.
          SECTION 1.04. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time;
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; and
(g) titles of Articles and Sections in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.
ARTICLE II
THE CREDIT
          SECTION 2.01. Commitments to Make Advances. Each Lender severally
agrees, on the terms and conditions set forth herein, to make Revolver Advances
to the Borrower from time to time before the Termination Date; provided that,
immediately after each such Revolver Advance is made, the aggregate outstanding
principal amount of Revolver Advances by such Lender shall not exceed the amount
of the Revolver Commitment of such Lender at such time, provided further that
the aggregate principal amount of all Revolver Advances shall not exceed the
aggregate amount of the Revolver Commitments of all of the Lenders at such time.
Each Borrowing under this Section 2.01 shall be in an aggregate principal amount
of $500,000 or any larger multiple of $100,000 (except that any such Borrowing
may be in the aggregate amount of the Total Unused Revolver Commitments) and
shall be made from the several Lenders ratably in proportion to their respective
Revolver Commitments. Within the foregoing limits, the Borrower may borrow under
this Section, repay or, to the extent permitted by Section 2.10, prepay Revolver
Advances and reborrow under this Section 2.01 at any time before the Termination
Date.
          SECTION 2.02. Method of Borrowing Advances.

17



--------------------------------------------------------------------------------



 



     (a) The Borrower shall give the Administrative Agent notice in the form
attached hereto as Exhibit A (a “Notice of Borrowing”) prior to (i) 9:30 A.M.
(Eastern time) at least one (1) Domestic Business Day before each Base Rate
Borrowing, and (ii) 11:00 A.M. (Eastern time) at least two (2) Euro-Dollar
Business Days before each Euro-Dollar Borrowing if BB&T is the sole Lender, or
three (3) Euro-Dollar Business Days before each Euro-Dollar Borrowing if BB&T is
not the sole Lender, specifying:
     (i) the date of such Borrowing, which shall be a Domestic Business Day in
the case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,
     (ii) the aggregate amount of such Borrowing,
     (iii) whether the Revolver Advances comprising such Borrowing are to be
Base Rate Advances or Euro-Dollar Advances, and
     (iv) in the case of a Euro-Dollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.
     (b) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender of the contents thereof and of such Lender’s ratable
share of such Borrowing and such Notice of Borrowing, once received by the
Administrative Agent, shall not thereafter be revocable by the Borrower.
     (c) Not later than 11:00 A.M. (Eastern time) on the date of each Borrowing,
each Lender shall make available its ratable share of such Borrowing, in Federal
or other funds immediately available in Winston-Salem, North Carolina, to the
Administrative Agent at its address referred to in or specified pursuant to
Section 9.01. Unless the Administrative Agent determines that any applicable
condition specified in Article III has not been satisfied, the Administrative
Agent will disburse the funds so received from the Lenders to the Securities
Account (as defined in the Security Agreement).
     (d) Notwithstanding anything to the contrary contained in this Agreement,
no Euro-Dollar Borrowing may be made if there shall have occurred a Default,
which Default shall not have been cured or waived.
     (e) In the event that a Notice of Borrowing fails to specify whether the
Revolver Advances comprising such Borrowing are to be Base Rate Advances or
Euro-Dollar Advances, such Revolver Advances shall be made as Base Rate
Advances. If the Borrower is otherwise entitled under this Agreement to repay
any Revolver Advances maturing at the end of an Interest Period applicable
thereto with the proceeds of a new Borrowing, and the Borrower fails to repay
such Revolver Advances using its own moneys and fails to give a Notice of
Borrowing in connection with such new Borrowing, a new Borrowing shall be deemed
to be made on the date such Revolver Advances mature in an amount equal to the
principal amount of the Revolver Advances so

18



--------------------------------------------------------------------------------



 



maturing, and the Revolver Advances comprising such new Borrowing shall be Base
Rate Advances.
     (f) Notwithstanding anything to the contrary contained herein, there shall
not be more than three (3) Interest Periods outstanding at any given time.
          SECTION 2.03. Continuation and Conversion Elections. By delivering a
notice (a “Notice of Continuation or Conversion”), which shall be substantially
in the form of Exhibit C, to the Administrative Agent on or before 12:00 P.M.,
Eastern time, on a Domestic Business Day (or Euro-Dollar Business Day, in the
case of Euro-Dollar Advances outstanding), the Borrower may from time to time
irrevocably elect, by notice one (1) Domestic Business Day prior in the case of
a conversion to Base Rate Advances, two (2) Euro-Dollar Business Days prior in
the case of a continuation of or conversion to Euro-Dollar Advances if BB&T is
the sole Lender, or three (3) Euro-Dollar Business Days prior in the case of a
continuation of or conversion to Euro-Dollar Advances if BB&T is not the sole
Lender, that all, or any portion in an aggregate principal amount of $500,000 or
any larger integral multiple of $100,000 be, (i) in the case of Base Rate
Advances, converted into Euro-Dollar Advances or (ii) in the case of Euro-Dollar
Advances, converted into Base Rate Advances or continued as Euro-Dollar
Advances; provided, however, that (x) each such conversion or continuation shall
be pro rated among the applicable outstanding Revolver Advances of all Lenders
that have made such Revolver Advances, and (y) no portion of the outstanding
principal amount of any Revolver Advances may be continued as, or be converted
into, any Euro-Dollar Advance when any Default has occurred and is continuing.
In the absence of delivery of a Notice of Continuation or Conversion with
respect to any Euro-Dollar Advance at least three (3) Euro-Dollar Business Days
before the last day of the then current Interest Period with respect thereto,
such Euro-Dollar Advance shall, on such last day, automatically convert to a
Base Rate Advance.
          SECTION 2.04. Notes. The Revolver Advances of each Lender shall be
evidenced by a single Revolver Note payable to the order of such Lender for the
account of its Lending Office in an amount equal to the original principal
amount of such Lender’s Revolver Commitment. Upon receipt of each Lender’s
Revolver Note pursuant to Section 3.01, the Administrative Agent shall deliver
such Revolver Note to such Lender. Each Lender shall record, and prior to any
transfer of its Revolver Note shall endorse on the schedule forming a part
thereof appropriate notations to evidence, the date, amount and maturity of, and
effective interest rate for, each Revolver Advance made by it, the date and
amount of each payment of principal made by the Borrower with respect thereto
and such schedule shall constitute rebuttable presumptive evidence of the
principal amount owing and unpaid on such Lender’s Revolver Note; provided that
the failure of any Lender to make, or any error in making, any such recordation
or endorsement shall not affect the obligation of the Borrower hereunder or
under the Revolver Note or the ability of any Lender to assign its Revolver
Note. Each Lender is hereby irrevocably authorized by the Borrower so to endorse
its Revolver Note and to attach to and make a part of any Revolver Note a
continuation of any such schedule as and when required.
          SECTION 2.05. Maturity of Advances. Each Revolver Advance included in
any Borrowing shall mature, and the principal amount thereof, together with all
accrued unpaid interest thereon, shall be due and payable on the Termination
Date.

19



--------------------------------------------------------------------------------



 



          SECTION 2.06. Interest Rates.
     (a) “Applicable Margin” shall mean 0.50%.
     (b) Each Base Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from the date such Advance is made until it becomes
due, at a rate per annum equal to the Base Rate for such day. Such interest
shall be payable on each Quarterly Payment Date while such Base Rate Advance is
outstanding and on the date such Base Rate Advance is converted to a Euro-Dollar
Advance or repaid. Any overdue principal of and, to the extent permitted by
applicable law, overdue interest on any Base Rate Advance shall bear interest,
payable on demand, for each day until paid in full at a rate per annum equal to
the Default Rate.
     (c) Each Euro-Dollar Advance shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of: (1) the Applicable Margin, plus (2) the
applicable Adjusted London InterBank Offered Rate for such Interest Period. Such
interest shall be payable for each Interest Period on the last day thereof. Any
overdue principal of and, to the extent permitted by applicable law, overdue
interest on any Euro-Dollar Advance shall bear interest, payable on demand, for
each day until paid in full at a rate per annum equal to the Default Rate.
     The “London InterBank Offered Rate” applicable to any Euro-Dollar Advance
means for the Interest Period of such Euro-Dollar Advance the rate per annum
determined on the basis of the rate for deposits in Dollars of amounts equal or
comparable to the principal amount of such Euro-Dollar Advance offered for a
term comparable to such Interest Period, which rate appears on the display
designated as Reuters Screen LIBOR01 Page (or such other successor page as may
replace Reuters Screen LIBOR01 Page or such other service or services as may be
nominated by the British Banker’s Association for the purpose of displaying
London InterBank Offered Rates for U.S. dollar deposits) determined as of
11:00 a.m. London, England time, two (2) Euro-Dollar Business Days prior to the
first day of such Interest Period, provided that if no such offered rates appear
on such page, the “London InterBank Offered Rate” for such Interest Period will
be the arithmetic average (rounded upward, if necessary, to the next higher
1/100th of 1%) of rates quoted by not less than two (2) major lenders in New
York City, selected by the Administrative Agent, at approximately 10:00 A.M.,
New York City time, two (2) Euro-Dollar Business Days prior to the first day of
such Interest Period, for deposits in Dollars offered by leading European banks
for a period comparable to such Interest Period in an amount comparable to the
principal amount of such Euro-Dollar Advance.
     “Euro-Dollar Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in respect of “Eurocurrency liabilities” (or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on such Euro-Dollar Advance is determined or any category of
extensions of credit or other assets which includes loans

20



--------------------------------------------------------------------------------



 



by a non-United States office of any Lender to United States residents). The
Adjusted London InterBank Offered Rate shall be adjusted automatically on and as
of the effective date of any change in the Euro-Dollar Reserve Percentage.
     (d) The Administrative Agent shall determine each interest rate applicable
to the Advances hereunder in accordance with the terms of this Agreement. The
Administrative Agent shall give prompt notice to the Borrower and the Lenders by
telecopy of each rate of interest so determined, and its determination thereof
shall be conclusive in the absence of manifest error.
     (e) After the occurrence and during the continuance of an Event of Default
(other than an Event of Default under Sections 6.01(g) or (h)), the principal
amount of the Advances (and, to the extent permitted by applicable law, all
accrued interest thereon) may, at the election of the Required Lenders, bear
interest at the Default Rate; provided, however, that automatically whether or
not the Required Lenders elect to do so, (i) any overdue principal of and, to
the extent permitted by law, overdue interest on the Advances shall bear
interest payable on demand, for each day until paid at a rate per annum equal to
the Default Rate, and (ii) after the continuance and during the continuance of
an Event of Default described in Section 6.01(g) or 6.01(h), the principal
amount of the Advances (and, to the extent permitted by applicable law, all
accrued interest thereon) shall bear interest payable on demand for each day
until paid at a rate per annum equal to the Default Rate.
     SECTION 2.07. Fees.
     (a) The Borrower shall pay to the Administrative Agent for the ratable
account of each Lender a commitment fee equal to the product of: (i) the
aggregate of the daily average amounts of such Lender’s Revolver Commitment,
times (ii) a per annum percentage equal to 0.25%. Such commitment fee shall
accrue from and including the Closing Date to and including the Termination
Date. Commitment fees shall be payable (i) quarterly in arrears on each
Quarterly Payment Date, and (ii) on the Termination Date; provided that should
the Revolver Commitments be terminated at any time prior to the Termination Date
for any reason, the entire accrued and unpaid fee shall be paid on the date of
such termination.
     (b) The Borrower shall pay to the Administrative Agent for the ratable
account of each Lender a utilization fee in respect of any Fiscal Quarter in
which Revolver Advances are outstanding for more than 33.3% of the calendar days
during such Fiscal Quarter equal to the product of: (i) the aggregate of the
daily average amounts of such Lender’s Revolver Advances during such Fiscal
Quarter, times (ii) a per annum percentage equal to 0.25%. Such utilization fee
shall accrue from and including the Closing Date to and including the
Termination Date. Utilization fees shall be payable quarterly in arrears on each
Quarterly Payment Date and on the Termination Date; provided that should the
Revolver Commitments be terminated at any time prior to the Termination Date for
any reason, the entire accrued and unpaid fee shall be paid on the date of such
termination.

21



--------------------------------------------------------------------------------



 



     (c) The Borrower shall pay to the Administrative Agent, for the account and
sole benefit of the Administrative Agent, such fees and other amounts at such
times as set forth in the Administrative Agent’s Letter Agreement.
          SECTION 2.08. Optional Termination or Reduction of Commitments. The
Borrower may, upon at least 3 Domestic Business Day’s irrevocable notice to the
Administrative Agent, terminate at any time, or proportionately reduce from time
to time by an aggregate amount of at least $10,000,000 or any larger multiple of
$1,000,000, the Revolver Commitments; provided, however: (1) each termination or
reduction, as the case may be, shall be permanent and irrevocable; (2) no such
termination or reduction shall be in an amount greater than the Total Unused
Revolver Commitments on the date of such termination or reduction; and (3) no
such reduction pursuant to this Section 2.08 shall result in the aggregate
Revolver Commitments of all of the Lenders to be reduced to an amount less than
$30,000,000, unless the Revolver Commitments are terminated in their entirety,
in which case all accrued fees (as provided under Section 2.07) shall be payable
on the effective date of such termination. Each reduction shall be made ratably
among the Lenders in accordance with their respective Revolver Commitments.
          SECTION 2.09. Termination of Commitments. The Revolver Commitments
shall terminate on the Termination Date and any Revolver Advances then
outstanding (together with accrued interest thereon) shall be due and payable on
such date.
          SECTION 2.10. Optional Prepayments.
     (a) The Borrower may, upon at least one (1) Domestic Business Day’s notice
to the Administrative Agent, prepay any Base Rate Borrowing in whole at any
time, or from time to time in part in amounts aggregating at least $5,000,000 or
any larger integral multiple of $1,000,000 (or any lesser amount equal to the
outstanding balance of such Advance), by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment. Each
such optional prepayment shall be applied to prepay ratably the Base Rate
Advances of the several Lenders included in such Base Rate Borrowing.
     (b) Subject to any payments required pursuant to the terms of Article VIII
for such Euro-Dollar Borrowing, the Borrower may, upon at least three
(3) Domestic Business Day’s prior written notice, prepay in minimum amounts of
$5,000,000 with additional increments of $1,000,000 (or any lesser amount equal
to the outstanding balance of such Advances) all or any portion of the principal
amount of any Euro-Dollar Borrowing prior to the maturity thereof, by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment and such payments required pursuant to the terms of
Article VIII. Each such optional prepayment shall be applied to prepay ratably
the Euro-Dollar Advances of the several Lenders included in such Euro-Dollar
Borrowing.
     (c) Upon receipt of a notice of prepayment pursuant to this Section 2.10,
the Administrative Agent shall promptly notify each Lender of the contents
thereof and of such Lender’s ratable share of such prepayment and such notice,
once received by the Administrative Agent, shall not thereafter be revocable by
the Borrower.

22



--------------------------------------------------------------------------------



 



          SECTION 2.11. Mandatory Prepayments.
     (a) On each date on which the Revolver Commitments are reduced or
terminated pursuant to Section 2.08 or Section 2.09, the Borrower shall repay or
prepay such principal amount of the outstanding Revolver Advances, if any
(together with interest accrued thereon and any amount due under Section 8.05),
as may be necessary so that after such payment the aggregate unpaid principal
amount of the Revolver Advances does not exceed the aggregate amount of the
Revolver Commitments as then reduced. Each such payment or prepayment shall be
applied ratably to the Revolver Advances of the several Lenders outstanding on
the date of payment or prepayment in the following order or priority: (i) first,
to Base Rate Advances; and (ii) lastly, to Euro-Dollar Advances.
     (b) In the event that the aggregate principal amount of all Revolver
Advances at any one time outstanding shall at any time exceed the aggregate
amount of the Revolver Commitments of all of the Lenders at such time, the
Borrower shall immediately repay so much of the Revolver Advances as is
necessary in order that the aggregate principal amount of the Revolver Advances
thereafter outstanding, shall not exceed the aggregate amount of the Revolver
Commitments of all of the Lenders at such time. Each such payment or prepayment
shall be applied ratably to the Revolver Advances of the several Lenders
outstanding on the date of payment or prepayment in the following order or
priority: (i) first, to Base Rate Advances; and (ii) lastly, to Euro-Dollar
Advances.
     (c) If at any time the Borrower is not in compliance with Section 5.03, the
Borrower shall immediately repay so much of the Revolver Advances as is
necessary in order that the Borrower is, after giving effect to such repayment,
in compliance with Section 5.03. Each such payment or prepayment shall be
applied ratably to the Revolver Advances of the several Lenders outstanding on
the date of payment or prepayment in the following order or priority: (i) first,
to Base Rate Advances, and (ii) lastly to Euro-Dollar Advances.
     SECTION 2.12. General Provisions as to Payments.
     (a) The Borrower shall make each payment of principal of, and interest on,
the Advances and of fees hereunder without any set off, counterclaim or any
deduction whatsoever, not later than 11:00 A.M. (Eastern time) on the date when
due, in Federal or other funds immediately available in Winston-Salem, North
Carolina, to the Administrative Agent at its address referred to in
Section 9.01. The Administrative Agent will promptly distribute to each Lender
its ratable share of each such payment received by the Administrative Agent for
the account of the Lenders.
     (b) Whenever any payment of principal of, or interest on, the Base Rate
Advances or of fees shall be due on a day which is not a Domestic Business Day,
the date for payment thereof shall be extended to the next succeeding Domestic
Business Day. Whenever any payment of principal of or interest on, the
Euro-Dollar Advances shall be due on a day which is not a Euro-Dollar Business
Day, the date for payment thereof shall

23



--------------------------------------------------------------------------------



 



be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.
     (c) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Advances. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Advance included
in such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent
     (d) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation
     (e) Taxes.

24



--------------------------------------------------------------------------------



 



     (i) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (A) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (B) the Borrower shall make such deductions
and (C) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (ii) Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (i) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.
     (iii) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower or by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
     (iv) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (v) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In

25



--------------------------------------------------------------------------------



 



addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States of America, any
Foreign Lender shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
     (A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
     (B) duly completed copies of Internal Revenue Service Form W-8ECI,
     (C) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
     (D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (vi) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided

26



--------------------------------------------------------------------------------



 



that the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.
          SECTION 2.13. Computation of Interest and Fees. Interest on the
Advances shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day). Utilization fees, unused commitment fees and any other fees payable
hereunder shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).
ARTICLE III
CONDITIONS TO BORROWINGS
          SECTION 3.01. Conditions to Closing and First Borrowing. The
obligation of each Lender to make an Advance on the Closing Date is subject to
the satisfaction of the conditions set forth in Section 3.02 and the following
additional conditions:
     (a) receipt by the Administrative Agent from each of the parties hereto of
a duly executed counterpart of this Agreement signed by such party;
     (b) receipt by the Administrative Agent of a duly executed Revolver Note
for the account of each Lender, complying with the provisions of Section 2.04;
     (c) receipt by the Administrative Agent of an opinion of Wildman, Harrold,
Allen & Dixon LLP, as counsel to the Loan Parties, dated as of the Closing Date
(or in the case of an opinion delivered pursuant to Section 5.25 hereof such
later date as specified by the Administrative Agent) substantially in the form
of Exhibit E hereto and covering such additional matters relating to the
transactions contemplated hereby as the Administrative Agent may reasonably
request;
     (d) receipt by the Administrative Agent of a certificate (the “Closing
Certificate”), dated as of the Closing Date, substantially in the form of
Exhibit F hereto, signed by a chief financial officer or other authorized
officer of each Loan Party, to the effect that, to his knowledge, (i) no Default
has occurred and is continuing on the Closing Date and (ii) the representations
and warranties of the Loan Parties contained in Article IV are true on and as of
the Closing Date hereunder;
     (e) receipt by the Administrative Agent of all documents which the
Administrative Agent or any Lender may reasonably request relating to the
existence of each Loan Party, the authority for and the validity of this
Agreement, the Notes and the other Loan Documents, and any other matters
relevant hereto, all in form and substance

27



--------------------------------------------------------------------------------



 



satisfactory to the Administrative Agent, including without limitation a
certificate of incumbency of each Loan Party (the “Officer’s Certificate”),
signed by the Secretary, an Assistant Secretary, a member, manager, partner,
trustee or other authorized representative of the respective Loan Party,
substantially in the form of Exhibit G hereto, certifying as to the names, true
signatures and incumbency of the officer or officers of the respective Loan
Party, authorized to execute and deliver the Loan Documents, and certified
copies of the following items: (i) the Loan Party’s Organizational Documents;
(ii) the Loan Party’s Operating Documents; (iii) if applicable, a certificate of
the Secretary of State of such Loan Party’s State of organization as to the good
standing or existence of such Loan Party, and (iv) the Organizational Action, if
any, taken by the board of directors of the Loan Party or the members, managers,
trustees, partners or other applicable Persons authorizing the Loan Party’s
execution, delivery and performance of this Agreement, the Notes and the other
Loan Documents to which the Loan Party is a party;
     (f) receipt by the Administrative Agent of a Notice of Borrowing;
     (g) the Security Agreement and the other Collateral Documents, each in form
and content satisfactory to the Administrative Agent shall have been duly
executed by the applicable Loan Parties and such documents shall have been
delivered to the Administrative Agent and shall be in full force and effect and
each document (including each Uniform Commercial Code financing statement)
required by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent
for the benefit of the Secured Parties, upon filing, recording or possession by
the Administrative Agent, as the case may be, a valid, legal and perfected
first-priority security interest in and lien on the Collateral described in the
Security Agreement shall have been delivered to the Administrative Agent;
     (h) the Administrative Agent shall have received the results of a search of
the Uniform Commercial Code filings (or equivalent filings) made with respect to
the Loan Parties in the states (or other jurisdictions) in which the Loan
Parties are organized, the chief executive office of each such Person is
located, any offices of such persons in which records have been kept relating to
Collateral described in the Collateral Documents and the other jurisdictions in
which Uniform Commercial Code filings (or equivalent filings) are to be made
pursuant to the preceding paragraph, together with copies of the financing
statements (or similar documents) disclosed by such search, and accompanied by
evidence satisfactory to the Administrative Agent that the Liens other than
Permitted Liens indicated in any such financing statement (or similar document)
have been released or subordinated to the satisfaction of Administrative Agent;
     (i) the Borrower shall have paid all fees required to be paid by it on the
Closing Date, including all fees required hereunder and under the Administrative
Agent’s Letter Agreement to be paid as of such date, and shall have reimbursed
the Administrative Agent for all fees, costs and expenses of closing the
transactions contemplated hereunder and under the other Loan Documents,
including the reasonable

28



--------------------------------------------------------------------------------



 



legal, audit and other document preparation costs incurred by the Administrative
Agent; and
     (j) such other documents or items as the Administrative Agent, the Lenders
or their counsel may reasonably request.
          SECTION 3.02. Conditions to All Borrowings. The obligation of each
Lender to make an Advance on the occasion of each Borrowing is subject to the
satisfaction of the following conditions:
     (a) receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.02;
     (b) receipt by the Administrative Agent of such documentation as the
Administrative Agent shall reasonably require (including, without limitation,
certificate(s) from the Borrower and the Securities Intermediary (as defined in
the Security Agreement)) confirming that (i) the Borrower is in compliance with
the BB&T Collateral Coverage Ratio requirements set forth in this Section 3.02,
and (ii) after giving effect to such Borrowing and the application of the
proceeds thereof, the Borrower shall be in compliance with the BB&T Collateral
Coverage Ratio requirements set forth in Section 5.03;
     (c) the fact that, immediately before and after such Borrowing, no Default
shall have occurred and be continuing;
     (d) the Borrower shall have provided sufficient BB&T Collateral (after
giving effect to such Borrowing and the application of the proceeds thereof)
such that the BB&T Collateral Coverage Ratio (after giving effect to such
Borrowing and the application of the proceeds thereof) is at least 1.01 to 1.00
if all Collateral is cash or Short Term Treasury Securities, or, if any
Collateral is not cash or Short Term Treasury Securities, the Borrower shall
have provided sufficient BB&T Collateral such that the BB&T Collateral Coverage
Ratio (after giving effect to such Borrowing and the application of the proceeds
thereof) is at least 1.10 to 1.00;
     (e) the fact that the representations and warranties of the Loan Parties
contained in Article IV of this Agreement shall be true, on and as of the date
of such Borrowing; and
     (f) the fact that, immediately after such Borrowing: (A) the aggregate
outstanding principal amount of the Revolver Advances of each Lender will not
exceed the amount of its Revolver Commitment and (B) the aggregate outstanding
principal amount of the Revolver Advances will not exceed the aggregate amount
of the Revolver Commitments of all of the Lenders as of such date.
          Each Borrowing hereunder shall be deemed to be a representation and
warranty by the Loan Parties on the date of such Borrowing as to the truth and
accuracy of the facts specified in clauses (c), (d), (e) and (f) of this
Section.

29



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Borrower and Guarantors represent and warrant that:
          SECTION 4.01. Existence and Power. The Borrower is a corporation, and
each Guarantor is a corporation, limited liability company or other legal entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, as the case may be, is duly
qualified to transact business in every jurisdiction where, by the nature of its
business, such qualification is necessary, and has all organizational powers and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted.
          SECTION 4.02. Organizational and Governmental Authorization; No
Contravention. The execution, delivery and performance by each Loan Party of
this Agreement, the Notes, the Collateral Documents and the other Loan Documents
to which such Loan Party is a party (i) are within such Loan Party’s
organizational powers, (ii) have been duly authorized by all necessary
Organizational Action, (iii) require no action by or in respect of, or filing
with, any Governmental Authority (iv) do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the Organizational
Documents and Operating Documents of such Loan Party or of any agreement,
judgment, injunction, order, decree or other instrument binding upon such Loan
Party or any of its Subsidiaries, and (v) do not result in the creation or
imposition of any Lien on any asset of such Loan Party or any of its
Subsidiaries.
          SECTION 4.03. Binding Effect. This Agreement constitutes a valid and
binding agreement of the Loan Parties enforceable in accordance with its terms,
and the Notes, the Collateral Documents and the other Loan Documents, when
executed and delivered in accordance with this Agreement, will constitute valid
and binding obligations of the Loan Parties party to such Loan Document
enforceable in accordance with their respective terms, provided that the
enforceability hereof and thereof is subject in each case to general principles
of equity and to Bankruptcy, insolvency and similar laws affecting the
enforcement of creditors’ rights generally.
          SECTION 4.04. Financial Information.
     (a) The audited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of October 31, 2007 and the related consolidated
statements of income, shareholders’ equity and cash flows for the Fiscal Year
then ended, copies of which have been delivered to the Administrative Agent for
delivery to each of the Lenders, and the unaudited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries for the interim
period ended January 31, 2008, copies of which have been delivered to each of
the Lenders, fairly present, in conformity with GAAP, the consolidated financial
position of the Borrower and its Consolidated Subsidiaries as of such dates and
their consolidated results of operations and cash flows for such periods stated.

30



--------------------------------------------------------------------------------



 



     (b) Since October 31, 2007 there has been no event, act, condition or
occurrence having a Material Adverse Effect.
          SECTION 4.05. Litigation. There is no action, suit or proceeding
pending, or to the knowledge of the Loan Parties threatened, against or
affecting the Loan Parties or any of their respective Subsidiaries before any
court or arbitrator or any Governmental Authority which in any manner draws into
question the validity or enforceability of, or could impair the ability of the
Loan Parties to perform their respective obligations under, this Agreement, the
Notes, the Collateral Documents or any of the other Loan Documents.
          SECTION 4.06. Compliance with ERISA.
     (a) The Loan Parties and each member of the Controlled Group have fulfilled
their obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance with the applicable provisions of
ERISA and the Code, and have not incurred any liability to the PBGC or a Plan
under Title IV of ERISA.
     (b) Neither the Loan Parties nor any member of the Controlled Group is or
ever has been obligated to contribute to any Multiemployer Plan.
     (c) The assets of the Loan Parties or any Subsidiary of any Loan Party do
not and will not constitute “plan assets,” within the meaning of ERISA, the Code
and the respective regulations promulgated thereunder. The execution, delivery
and performance of this Agreement, and the borrowing and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Code.
          SECTION 4.07. Taxes. There have been filed on behalf of the Loan
Parties and their respective Subsidiaries all Federal, state and local income,
excise, property and other tax returns which are required to be filed by them
and all taxes due pursuant to such returns or pursuant to any assessment
received by or on behalf of the Loan Parties or any Subsidiary have been paid.
The charges, accruals and reserves on the books of the Loan Parties and their
respective Subsidiaries in respect of taxes or other governmental charges are,
in the opinion of the Loan Parties, adequate.
          SECTION 4.08. Subsidiaries. Each of the Subsidiaries is a corporation,
a limited liability company or other legal entity, duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, is duly qualified to transact business in every jurisdiction
where, by the nature of its business, such qualification is necessary, and has
all organizational powers and all governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted. No
Loan Party has any Subsidiaries except those Subsidiaries listed on
Schedule 4.08 and as set forth in any Compliance Certificate provided to the
Administrative Agent and Lenders pursuant to Section 5.01(c) after the Closing
Date, which accurately sets forth each such Subsidiary’s complete name and
jurisdiction of organization.

31



--------------------------------------------------------------------------------



 



          SECTION 4.09. Investment Company Act, Etc. Neither the Borrower nor
any of its Affiliates is a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935, as amended.
The Borrower has elected to be a “business development company” as defined in
Section 2(a)(48) of the Investment Company Act and is subject to regulation as
such under the Investment Company Act including Section 18, as modified by
Section 61, of the Investment Company Act.
          SECTION 4.10. All Consents Required. All approvals, authorizations,
consents, orders or other actions of any Person or of any Governmental Authority
(if any) required in connection with the due execution, delivery and performance
by the Loan Parties of this Agreement and any Loan Document to which any Loan
Party is a party, have been obtained.
          SECTION 4.11. Ownership of Property. Each of the Loan Parties and
their respective Subsidiaries has title or the contractual right to possess its
properties sufficient for the conduct of its business.
          SECTION 4.12. No Default. No Loan Party nor any of their respective
Subsidiaries is in default under or with respect to any agreement, instrument or
undertaking to which it is a party or by which it or any of its property is
bound. No Default or Event of Default has occurred and is continuing.
          SECTION 4.13. Intentionally deleted.
          SECTION 4.14. Environmental Matters.
     (a) No Loan Party nor any Subsidiary of a Loan Party is subject to any
Environmental Liability which would reasonably be expected to have a Material
Adverse Effect and no Loan Party nor any Subsidiary of a Loan Party has been
designated as a potentially responsible party under CERCLA. None of the
Properties has been identified on any current or proposed (i) National
Priorities List under 40 C.F.R. § 300,
(ii) CERCLIS list or (iii) any list arising from a state statute similar to
CERCLA.
     (b) No Hazardous Materials have been or are being used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed of,
managed or otherwise handled at, or shipped or transported to or from the
Properties or are otherwise present at, on, in or under the Properties, or, to
the best of the knowledge of the Loan Parties, at or from any adjacent site or
facility, except for Hazardous Materials, such as cleaning solvents, pesticides
and other materials used, produced, manufactured, processed, treated, recycled,
generated, stored, disposed of, and managed or otherwise handled in minimal
amounts in the ordinary course of business in compliance with all applicable
Environmental Requirements.
     (c) The Loan Parties, and each of their respective Subsidiaries, has
procured all Environmental Authorizations necessary for the conduct of the
business contemplated on such Property, and is in compliance in all material
respects with all Environmental Requirements in connection with the operation of
the Properties and the Loan Party’s, and each of their respective Subsidiary’s,
respective businesses.

32



--------------------------------------------------------------------------------



 



          SECTION 4.15. Compliance with Laws. Each Loan Party and each
Subsidiary of a Loan Party is in compliance with all applicable laws, including,
without limitation, all Environmental Laws and all regulations and requirements
of the Securities and Exchange Commission and the National Association of
Securities Dealers, Inc. (including with respect to timely filing of reports).
          SECTION 4.16. Capital Securities. All Capital Securities, debentures,
bonds, notes and all other securities of each Loan Party and their respective
Subsidiaries presently issued and outstanding are validly and properly issued in
accordance with all applicable laws, including, but not limited to, the “Blue
Sky” laws of all applicable states and the federal securities laws. Except for
the pledge under the Guggenheim Credit Facility, the issued shares of Capital
Securities of each of the Loan Party’s respective Subsidiaries are owned by the
Loan Parties free and clear of any Lien or adverse claim.
          SECTION 4.17. Margin Stock. No Loan Party nor any of their respective
Subsidiaries is engaged principally, or as one of its important activities, in
the business of purchasing or carrying any Margin Stock, and no part of the
proceeds of any Advance will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock, or be used for any purpose which violates, or which is inconsistent with,
the provisions of Regulation X of the Board of Governors of the Federal Reserve
System. Following the application of the proceeds from each Advance, not more
than 25% of the value of the assets, either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis, will be “Margin Stock.”
          SECTION 4.18. Insolvency. After giving effect to the execution and
delivery of the Loan Documents and the making of the Advances under this
Agreement, no Loan Party will be “insolvent,” within the meaning of such term as
defined in § 101 of Title 11 of the United States Code or Section 2 of the
Uniform Fraudulent Transfer Act, or any other applicable state law pertaining to
fraudulent transfers, as each may be amended from time to time, or be unable to
pay its debts generally as such debts become due, or have an unreasonably small
capital to engage in any business or transaction, whether current or
contemplated.
          SECTION 4.19. Security Documents. Upon execution by the Borrower, the
Security Agreement shall be effective to create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and, upon filing of one or more Uniform Commercial Code financing
statements in the appropriate jurisdictions and execution and delivery of
control agreements in the form attached hereto as Exhibit H, Administrative
Agent shall have a fully perfected first priority Lien on, and security interest
in, all right, title and interest of the Borrower in such Collateral and the
proceeds thereof that can be perfected upon filing of one or more Uniform
Commercial Code financing statements and execution and delivery of such control
agreements, in each case prior and superior in any right to any other Person.
          SECTION 4.20. Labor Matters. There are no significant strikes,
lockouts, slowdowns or other labor disputes against any Loan Party or any
Subsidiary of any Loan Party pending or, to the knowledge of any Loan Party,
threatened. The hours worked by and payment

33



--------------------------------------------------------------------------------



 



made to employees of the Loan Parties and each Subsidiary of any Loan Party have
been in material compliance with the Fair Labor Standards Act and any other
applicable federal, state or foreign law dealing with such matters.
          SECTION 4.21. Patents, Trademarks, Etc. The Loan Parties and their
respective Subsidiaries own, or are licensed to use, all patents, trademarks,
trade names, copyrights, technology, know-how and processes, service marks and
rights with respect to the foregoing that are material to the businesses,
assets, operations, properties or condition (financial or otherwise) of the Loan
Parties and their respective Subsidiaries taken as a whole. The use of such
patents, trademarks, trade names, copyrights, technology, know-how, processes
and rights with respect to the foregoing by the Loan Parties and their
respective Subsidiaries, does not infringe on the rights of any Person.
          SECTION 4.22. Intentionally deleted.
          SECTION 4.23. Anti-Terrorism Laws. None of the Loan Parties, nor any
of their respective Subsidiaries, is in violation of any laws relating to
terrorism or money laundering, including, without limitation, the Patriot Act.
          SECTION 4.24. Ownership Structure. As of the Closing Date,
Schedule 4.24 is a complete and correct list of all Subsidiaries of the Borrower
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Capital Securities in such
Subsidiary, (iii) the nature of the Capital Securities held by each such Person,
and (iv) the percentage of ownership of such Subsidiary represented by such
Capital Securities. Except as disclosed in such Schedule, as of the Closing Date
(i) the Borrower and its Subsidiaries owns, free and clear of all Liens and has
the unencumbered right to vote, all outstanding Capital Securities in each
Person shown to be held by it on such Schedule, (ii) all of the issued and
outstanding Capital Securities of each Person is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional Capital Securities of any type in, any such Person.
          SECTION 4.25. Reports Accurate; Disclosure. All information, exhibits,
financial statements, documents, books, records or reports furnished or to be
furnished by the Loan Parties to the Administrative Agent or any Lender in
connection with this Agreement or any Loan Document, including without
limitation all reports furnished pursuant to Section 4.04, are true, complete
and accurate in all material respects; it being recognized by the Administrative
Agent and the Lenders that the projections and forecasts provided by Borrower in
good faith and based upon reasonable assumptions are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections and forecasts may differ from the projected or forecasted results.
Neither this Agreement, nor any Loan Document, nor any agreement, document,
certificate or statement furnished to the Administrative Agent or the Lenders in
connection with the transactions contemplated hereby contains any untrue
statement of material fact or omits to state a material fact necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances under which they were made. There is no fact known to any Loan
Party which materially and adversely affects the

34



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries, or in the future is reasonably likely to have a
Material Adverse Effect.
          SECTION 4.26. Location of Offices. The Borrower’s name is MVC Capital,
Inc. The location of Borrower (within the meaning of Article 9 of the Uniform
Commercial Code) is Delaware. The Borrower has not changed its name, identity,
structure, existence or state of formation, whether by amendment of its
Organizational Documents, by reorganization or otherwise, or has not changed its
location (within the meaning of Article 9 of the Uniform Commercial Code) within
the four (4) months preceding the Closing Date or any subsequent date on which
this representation is made.
          SECTION 4.27. Affiliate Transactions. Except as permitted by
Section 5.24, neither the Borrower nor any Subsidiary nor any other Loan Party
is a party to or bound by any agreement or arrangement (whether oral or written)
to which any Affiliate of the Borrower, any Subsidiary or any other Loan Party
is a party.
          SECTION 4.28. Intentionally deleted.
          SECTION 4.29. Survival of Representations and Warranties, Etc. All
statements contained in any certificate, financial statement or other instrument
delivered by or on behalf of the Borrower, any Subsidiary or any other Loan
Party to the Administrative Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
thereto or any statement contained in any certificate, financial statement or
other instrument delivered by or on behalf of any Loan Party prior to the
Closing Date and delivered to the Administrative Agent or any Lender in
connection with the underwriting or closing of the transactions contemplated
hereby) shall constitute representations and warranties made by the Loan Parties
in favor of the Administrative Agent and each of the Lenders under this
Agreement. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Advances.
          SECTION 4.30. Intentionally deleted.
          SECTION 4.31. No Default or Event of Default. No event has occurred
and is continuing and no condition exists, or would result from any Advance or
from the application of the proceeds therefrom, which constitutes or would
reasonably be expected to constitute a Default or Event of Default.
          SECTION 4.32. USA PATRIOT Act; OFAC.
     (a) No Loan Party nor any Affiliate of a Loan Party is (1) a Person that
resides or has a place of business in a country or territory named on such lists
or which is designated as a Non-Cooperative Jurisdiction by the Financial Action
Task Force on Money Laundering (“FATF”), or whose subscription funds are
transferred from or through such a jurisdiction; (2) a “Foreign Shell Bank”
within the meaning of the USA PATRIOT Act, i.e., a foreign lender that does not
have a physical presence in any country and that is not affiliated with a Lender
that has a physical presence and an

35



--------------------------------------------------------------------------------



 



acceptable level of regulation and supervision; or (3) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Section 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.
     (b) No Loan Party or any Affiliate of a Loan Party (i) is a Sanctioned
Entity, (ii) has a more than 10% of its assets located in a Sanctioned Entities,
or (iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Entities. The proceeds of any Advance will not be
used and have not been used to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Entity. No Loan Party or
any Affiliate of a Loan Party are in violation of and shall not violate any of
the country or list based economic and trade sanctions administered and enforced
by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
ARTICLE V
COVENANTS
          The Borrower and Guarantors agree, jointly and severally, that, so
long as any Lender has any Revolver Commitment hereunder or any amount payable
under any Note remains unpaid:
          SECTION 5.01. Information. The Borrower will deliver to the
Administrative Agent, who will then promptly deliver to each of the Lenders:
     (a) as soon as available and in any event within 90 days after the end of
each Fiscal Year, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all certified by Ernst & Young LLP or other independent
public accountants reasonably acceptable to the Administrative Agent, with such
certification to be free of exceptions and qualifications not acceptable to the
Required Lenders;
     (b) as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter and the related statement of income and statement of cash
flows for such Fiscal Quarter and for the portion of the Fiscal Year ended at
the end of such Fiscal Quarter, setting forth in each case in comparative form
the figures for the corresponding Fiscal Quarter and the corresponding portion
of the previous Fiscal Year, all certified (subject to normal year-end
adjustments) as to fairness of presentation, GAAP and consistency by the chief
financial officer of the Borrower;
     (c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate, substantially in the
form of

36



--------------------------------------------------------------------------------



 



Exhibit M and with compliance calculations in form and content satisfactory to
the Administrative Agent (a “Compliance Certificate”), of the chief financial
officers or authorized officers of the Borrower (i) setting forth in reasonable
detail the calculations required to establish whether the Loan Parties were in
compliance with the requirements of Sections 5.03, 5.05 and 5.07 on the date of
such financial statements, (ii) setting forth the identities of the respective
Subsidiaries on the date of such financial statements, and (iii) stating whether
any Default exists on the date of such certificate and, if any Default then
exists, setting forth the details thereof and the action which the Loan Parties
are taking or propose to take with respect thereto;
     (d) within 5 Domestic Business Days after the Borrower becomes aware of the
occurrence of any Default, a certificate of the chief financial officers or
authorized officers of the Borrower setting forth the details thereof and the
action which the Borrower is taking or proposes to take with respect thereto;
     (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
     (f) if and when the Borrower or any member of the Controlled Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA, a copy of such
notice; or (iii) receives notice from the PBGC under Title IV of ERISA of an
intent to terminate or appoint a trustee to administer any Plan, a copy of such
notice;
     (g) promptly after the Borrower knows of the commencement thereof, notice
of any litigation, dispute or proceeding involving a claim against a Loan Party
and/or any Subsidiary of a Loan Party for $1,000,000 or more in excess of
amounts covered in full by applicable insurance; and
     (h) from time to time such additional information regarding the financial
position or business of the Borrower, its Subsidiaries, and each Loan Party as
the Administrative Agent, at the request of any Lender, may reasonably request.
          SECTION 5.02. Inspection of Property, Books and Records. The Borrower
will (i) keep, and will cause each of its Subsidiaries to keep, proper books of
record and account in which full, true and correct entries in conformity with
GAAP shall be made of all dealings and transactions in relation to its business
and activities; (ii) permit, and will cause each Subsidiary of the Borrower and
each Loan Party to permit, with reasonable prior notice which notice shall not
be required in the case of an emergency, the Administrative Agent or its
designee, at the expense of the Borrower and Loan Parties, to examine and make
abstracts from any of their

37



--------------------------------------------------------------------------------



 



respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants, but no more frequently than once each Fiscal Quarter unless a
Default shall have occurred and be continuing. The Loan Parties agree to
cooperate and assist in such visits and inspections.
          SECTION 5.03. BB&T Collateral Coverage Ratio. If all Collateral is
cash or Short Term Treasury Securities, the Borrower shall maintain at all times
a BB&T Collateral Coverage Ratio of at least 1.01:1.00. If any Collateral is not
cash or Short Term Treasury Securities, the Borrower shall maintain at all times
a BB&T Collateral Coverage Ratio of at least 1.05:1.00.
          SECTION 5.04. Sale/Leasebacks. The Loan Parties shall not, nor shall
they permit any Subsidiary to, enter into any Sale/Leaseback Transaction
          SECTION 5.05. Minimum Consolidated Shareholders Equity. Consolidated
Shareholders Equity shall at no time be less than 80% of the Consolidated
Shareholders Equity on January 31, 2008.
          SECTION 5.06. Intentionally deleted.
          SECTION 5.07. Interest Coverage Ratio. The Borrower will maintain, as
of the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
July 31, 2008, an Interest Coverage Ratio of not less than 2.25:1.00.
          SECTION 5.08. Maintenance of RIC Status and Business Development
Company. The Borrower will maintain its status as a RIC under the Code and as a
“business development company” under the Investment Company Act.
          SECTION 5.09. Intentionally deleted.
          SECTION 5.10. Intentionally deleted.
          SECTION 5.11. Negative Pledge. No Loan Party nor any Subsidiary of a
Loan Party will create, assume or suffer to exist any Lien on any BB&T
Collateral now owned or hereafter acquired by it.
          SECTION 5.12. Maintenance of Existence, etc. Each Loan Party shall,
and shall cause each Subsidiary of a Loan Party to, maintain its organizational
existence and carry on its business in substantially the same manner and in
substantially the same line or lines of business or line or lines of business
reasonably related to the business now carried on and maintained.
          SECTION 5.13. Dissolution. No Loan Party nor any Subsidiary of a Loan
Party shall suffer or permit dissolution or liquidation either in whole or in
part or redeem or retire any shares of its own Capital Securities or that of any
Subsidiary of a Loan Party, except through corporate or company reorganization
to the extent permitted by Section 5.14.

38



--------------------------------------------------------------------------------



 



          SECTION 5.14. Consolidations, Mergers and Sales of Assets. No Loan
Party will, nor will it permit any Subsidiary of a Loan Party to, consolidate or
merge with or into, or sell, lease or otherwise transfer all or any substantial
part of its assets to, any other Person, or discontinue or eliminate any
business line or segment, provided that (a) a Loan Party may merge with another
Person if (i) such Person was organized under the laws of the United States of
America or one of its states, (ii) the Loan Party is the Person surviving such
merger, (iii) immediately after giving effect to such merger, no Default shall
have occurred and be continuing, and (iv) if the Borrower merges with another
Loan Party, the Borrower is the Person surviving such merger; (b) Subsidiaries
of a Loan Party (excluding Loan Parties) may merge with one another; and (c) the
foregoing limitation on the sale, lease or other transfer of assets and on the
discontinuation or elimination of a business line or segment shall not prohibit
a transfer of assets or the discontinuance or elimination of a business line or
segment (in a single transaction or in a series of related transactions) if,
after giving effect thereto the Borrower and its Subsidiaries shall be in
compliance on a pro forma basis, after giving effect to such transfer,
discontinuation or elimination, with the terms and conditions of this Agreement.
          SECTION 5.15. Use of Proceeds. No portion of the proceeds of any
Advance will be used by the Borrower or any Subsidiary (i) in connection with,
either directly or indirectly, any tender offer for, or other acquisition of,
stock of any corporation with a view towards obtaining control of such other
corporation, (ii) directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of purchasing or carrying any Margin Stock, or (iii) for
any purpose in violation of any applicable law or regulation. Except as
otherwise provided herein, the proceeds of the Revolver Advances shall be used
to: (i) support portfolio growth and preserve future investment flexibility
permitted under the Code (including, without limitation, the purchase of
Treasury Securities) and (ii) to pay fees and expenses incurred in connection
with this Agreement. No part of the proceeds of any Advance will be used,
whether directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulations T, U or X.
          SECTION 5.16. Compliance with Laws; Payment of Taxes. Each Loan Party
will, and will cause each Subsidiary of a Loan Party and each member of the
Controlled Group to, comply in all material respects with applicable laws
(including but not limited to ERISA and the Patriot Act), regulations and
similar requirements of governmental authorities (including but not limited to
PBGC), except where the necessity of such compliance is being contested in good
faith through appropriate proceedings diligently pursued. Each Loan Party will,
and will cause each Subsidiary of a Loan Party to, pay promptly when due all
taxes, assessments, governmental charges, claims for labor, supplies, rent and
other obligations which, if unpaid, might become a lien against the property of
a Loan Party or any Subsidiary of a Loan Party, except liabilities being
contested in good faith by appropriate proceedings diligently pursued and
against which, if requested by the Administrative Agent, the Borrower shall have
set up reserves in accordance with GAAP.
          SECTION 5.17. Insurance. Each Loan Party will maintain, and will cause
each Subsidiary of a Loan Party to maintain (either in the name of such Loan
Party or in such Subsidiary’s own name), with financially sound and reputable
insurance companies, insurance on all its Property in at least such amounts and
against at least such risks as are usually insured

39



--------------------------------------------------------------------------------



 



against in the same general area by companies of established repute engaged in
the same or similar business. Upon request, the Loan Parties shall promptly
furnish the Administrative Agent copies of all such insurance policies or
certificates evidencing such insurance and such other documents and evidence of
insurance as the Administrative Agent shall request.
          SECTION 5.18. Change in Fiscal Year. No Loan Party will make any
significant change in accounting treatment or reporting practices, except as
required or permitted by GAAP, or change its Fiscal Year (except to conform with
the Fiscal Year of the Borrower) without the consent of the Required Lenders.
          SECTION 5.19. Maintenance of Property. Each Loan Party shall, and
shall cause each Subsidiary of a Loan Party to, maintain all of its properties
and assets in good condition, repair and working order, ordinary wear and tear
excepted.
          SECTION 5.20. Environmental Notices. Each Loan Party shall furnish to
the Lenders and the Administrative Agent prompt written notice of all
Environmental Liabilities, pending, threatened or anticipated Environmental
Proceedings, Environmental Notices, Environmental Judgments and Orders, and
Environmental Releases at, on, in, under or in any way affecting the Properties
or any adjacent property, and all facts, events, or conditions that could lead
to any of the foregoing.
          SECTION 5.21. Environmental Matters. No Loan Party or any Subsidiary
of a Loan Party will, nor will any Loan Party permit any Third Party to, use,
produce, manufacture, process, treat, recycle, generate, store, dispose of,
manage at, or otherwise handle or ship or transport to or from the Properties
any Hazardous Materials except for Hazardous Materials such as cleaning
solvents, pesticides and other similar materials used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed, managed or otherwise
handled in minimal amounts in the ordinary course of business in compliance with
all applicable Environmental Requirements.
          SECTION 5.22. Environmental Release. Each Loan Party agrees that upon
the occurrence of an Environmental Release at, under or on any of the Properties
it will act immediately to investigate the extent of, and to take appropriate
remedial action to eliminate, such Environmental Release, whether or not ordered
or otherwise directed to do so by any Environmental Authority.
          SECTION 5.23. Intentionally deleted.
          SECTION 5.24. Transactions with Affiliates. No Loan Party nor any
Subsidiary of a Loan Party shall enter into, or be a party to, any transaction
with any Affiliate of a Loan Party or such Subsidiary (which Affiliate is not a
Loan Party or a Subsidiary of a Loan Party), except as permitted by law and
pursuant to reasonable terms which are no less favorable to the Loan Party or
such Subsidiary than would be obtained in a comparable arm’s length transaction
with a Person which is not an Affiliate.
          SECTION 5.25. Joinder of Subsidiaries.

40



--------------------------------------------------------------------------------



 



     (a) The Loan Parties shall cause any Person which becomes a Subsidiary of a
Loan Party after the Closing Date to become a party to, and agree to be bound by
the terms of, this Agreement and the other Loan Documents pursuant to a Joinder
Agreement, in the form attached hereto as Exhibit D satisfactory to the
Administrative Agent in all respects and executed and delivered to the
Administrative Agent within ten (10) Domestic Business Days after the day on
which such Person became a Subsidiary. The Loan Parties shall also cause the
items specified in Section 3.01(c), (e), and (j) to be delivered to the
Administrative Agent concurrently with the instrument referred to above,
modified appropriately to refer to such instrument and such Subsidiary.
     (b) No Loan Party shall create, acquire or permit to exist any Foreign
Subsidiary.
     (c) Once any Subsidiary becomes a party to this Agreement in accordance
with Section 5.25(a), such Subsidiary (including, without limitation, all
Initial Guarantors) thereafter shall remain a party to this Agreement, even if
such Subsidiary ceases to be a Subsidiary; provided that if a Subsidiary ceases
to be a Subsidiary of the Borrower as a result of the Borrower’s transfer or
sale of one hundred percent (100%) of the capital stock of such Subsidiary in
accordance with and to the extent permitted by the terms of Section 5.14, the
Administrative Agent and the Lenders agree to release such Subsidiary from this
Agreement.
          SECTION 5.26. Intentionally deleted.
          SECTION 5.27. Partnerships and Joint Ventures. No Loan Party shall
become a general partner in any general or limited partnership or a joint
venturer in any joint venture.
          SECTION 5.28. Intentionally deleted.
          SECTION 5.29. Intentionally deleted.
          SECTION 5.30. Modifications of Organizational Documents. The Borrower
shall not, and shall not permit any Loan Party or other Subsidiary to, amend,
supplement, restate or otherwise modify its Organizational Documents or
Operating Documents or other applicable document if such amendment, supplement,
restatement or other modification could reasonably be expected to have a
Material Adverse Effect.
          SECTION 5.31. ERISA Exemptions. The Loan Parties shall not permit any
of their respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Code and the respective regulations promulgated
thereunder.
          SECTION 5.32. Hedging Transactions. The Loan Parties will not, and
will not permit any of their Subsidiaries to, enter into any Hedging
Transaction, other than Hedging Transactions entered into in the ordinary course
of business (i) to hedge or mitigate risks to which the Loan Parties are exposed
in the conduct of their business or the management of their liabilities, or
(ii) with any counterparty who is or is anticipated to become, at the time that
the Hedging Transaction is entered into, a borrower from a Loan Party or the
issuer of a debt or

41



--------------------------------------------------------------------------------



 



equity interest to a Loan Party, which Hedging Transaction is entered into to
hedge or mitigate risks to which such counterparty and its affiliates are
exposed in the conduct of their businesses or the management of their
liabilities, or (iii) to hedge or mitigate risks to which a Loan Party is
exposed under Hedging Transactions described in the preceding clause (ii) or to
effect an offset or unwind of any other Hedging Transaction; provided that the
Loan Parties shall act in a reasonable and prudent manner to achieve, in the
aggregate, substantially offsetting Hedging Transactions under clause (iii) with
respect to the Net Mark to Market Exposure under the Hedging Transactions that
are from time to time outstanding under clause (ii). Solely for the avoidance of
doubt, the Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which any Loan Party is or may become
obliged to make any payment (i) in connection with the purchase by any third
party of any common stock or any Debt or (ii) as a result of changes in the
market value of any common stock or any Debt) is not a Hedging Transaction
entered into in the ordinary course of business to hedge or mitigate risks.
ARTICLE VI
DEFAULTS
          SECTION 6.01. Events of Default. If one or more of the following
events (“Events of Default”) shall have occurred and be continuing:
     (a) the Borrower shall fail to pay when due any principal of any Advance
(including, without limitation, any Advance or portion thereof to be repaid
pursuant to Section 2.11) or shall fail to pay any interest on any Advance
within three Domestic Business Days after such interest shall become due, or any
Loan Party shall fail to pay any fee or other amount payable hereunder within
three Domestic Business Days after such fee or other amount becomes due; or
     (b) any Loan Party shall fail to observe or perform any covenant contained
in Sections 5.02(ii), 5.03 to 5.05, 5.07, 5.08, 5.11, 5.12, 5.13, 5.14, 5.15,
5.25 or 5.30; or
     (c) any Loan Party shall fail to observe or perform any covenant or
agreement contained or incorporated by reference in this Agreement (other than
those covered by clause (a) or (b) above or clauses (n) or (p) below); provided
that such failure continues for thirty days after the earlier of (i) the first
day on which any Loan Party has knowledge of such failure or (ii) written notice
thereof has been given to the Borrower by the Administrative Agent at the
request of any Lender; or
     (d) any representation, warranty, certification or statement made or deemed
made by the Loan Parties in Article IV of this Agreement or in any financial
statement, material certificate or other material document or report delivered
pursuant to this Agreement shall prove to have been untrue or misleading in any
material respect when made (or deemed made); or

42



--------------------------------------------------------------------------------



 



     (e) any Loan Party or any Subsidiary of a Loan Party shall fail to make any
payment in respect of Debt (other than the Notes) having an aggregate principal
amount in excess of $500,000 after expiration of any applicable cure or grace
period; or
     (f) any event or condition shall occur which (i) results in the
acceleration of the maturity of Debt outstanding of any Loan Party or any
Subsidiary of a Loan Party in an aggregate principal amount in excess of
$500,000 or the mandatory prepayment or purchase of such Debt by any Loan Party
(or its designee) or such Subsidiary of a Loan Party (or its designee) prior to
the scheduled maturity thereof, or (ii) enables (or, with the giving of notice
or lapse of time or both, would enable) the holders of such Debt (other than
Debt covered by clause (t) below) or commitment to provide such Debt or any
Person acting on such holders’ behalf to accelerate the maturity thereof,
terminate any such commitment or require the mandatory prepayment or purchase
thereof prior to the scheduled maturity thereof, without regard to whether such
holders or other Person shall have exercised or waived their right to do so; or
     (g) any Loan Party or any Subsidiary of a Loan Party shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any Bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally, or
shall admit in writing its inability, to pay its debts as they become due, or
shall take any corporate action to authorize any of the foregoing; or
     (h) an involuntary case or other proceeding shall be commenced against any
Loan Party or any Subsidiary of a Loan Party seeking liquidation, reorganization
or other relief with respect to it or its debts under any Bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
60 days; or an order for relief shall be entered against any Loan Party or any
Subsidiary of a Loan Party under the federal Bankruptcy laws as now or hereafter
in effect; or
     (i) any Loan Party or any member of the Controlled Group shall fail to pay
when due any material amount which it shall have become liable to pay to the
PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans shall be filed under Title IV of ERISA by any Loan Party, any
member of the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Plan or
Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition

43



--------------------------------------------------------------------------------



 



shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any such Plan or Plans must be terminated; or
     (j) one or more judgments or orders for the payment of money in an
aggregate amount in excess of $500,000 shall be rendered against any Loan Party
or any Subsidiary of a Loan Party and such judgment or order shall continue
unsatisfied and unstayed for a period of 30 days or any Loan Party or Subsidiary
of a Loan Party shall have made payments in settlement of any litigation or
threatened proceeding in excess of $500,000; or
     (k) a federal tax lien shall be filed against any Loan Party or any
Subsidiary of a Loan Party under Section 6323 of the Code or a lien of the PBGC
shall be filed against any Loan Party or any Subsidiary of a Loan Party under
Section 4068 of ERISA and in either case such lien shall remain undischarged for
a period of 30 days after the date of filing; or
     (l) a Change in Control shall occur; or
     (m) the Administrative Agent, as agent for the Secured Parties, shall fail
for any reason to have a valid first priority security interest in any of the
Collateral; or
     (n) a default or event of default shall occur and be continuing under any
of the Collateral Documents or any Loan Party shall fail to observe or perform
any obligation to be observed or performed by it under any Collateral Document,
and such default, event of default or failure to perform or observe any
obligation continues beyond any applicable cure or grace period provided in such
Collateral Document; or
     (o) (i) Michael Tokarz shall cease to hold the office of Chairman of the
Borrower, and such individual is not replaced as such officer by an individual
reasonably satisfactory to the Administrative Agent and Required Lenders within
ninety (90) days after the date on which such individual ceases to be such
officer; or
     (p) (i) any of the Guarantors shall fail to pay when due any Guaranteed
Obligations (after giving effect to any applicable grace period) or shall fail
to pay any fee or other amount payable hereunder when due; or (ii) any Guarantor
shall disaffirm, contest or deny its obligations under Article X; or
     (q) if the Borrower at any time fails to own (directly or indirectly,
through Wholly Owned Subsidiaries) 100% of the outstanding shares of the voting
stock, voting membership interests or equivalent equity interests of each
Guarantor; or
     (r) any Loan Party shall disaffirm, contest or deny its obligations under
any Loan Document; or
     (s) the occurrence of any event, act or condition which the Required
Lenders determine either does or has a reasonable probability of causing a
Material Adverse Effect, or

44



--------------------------------------------------------------------------------



 



     (t) any Loan Party shall default in any payment when due under the
Guggenheim Credit Facility, or any Loan Party shall default in the performance
or observance of any other obligation, covenant, condition or requirement of the
Guggenheim Credit Facility and such failure to perform or observe such other
obligation, covenant, condition or requirement continues unremedied for a period
of ten (10) days after written notice has been given to any Loan Party of the
occurrence of such default,
then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by notice to the Borrower terminate the Revolver
Commitments and they shall thereupon terminate and (ii) if requested by the
Required Lenders, by notice to the Borrower declare the Notes (together with
accrued interest thereon) and all other amounts payable hereunder and under the
other Loan Documents to be, and the Notes (together with all accrued interest
thereon) and all other amounts payable hereunder and under the other Loan
Documents shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; provided that if any Event of Default
specified in clause (g) or (h) above occurs with respect to any Loan Party or
any Subsidiary of a Loan Party, without any notice to any Loan Party or any
other act by the Administrative Agent or the Lenders, the Revolver Commitments
shall thereupon automatically terminate and the Notes (together with accrued
interest thereon) and all other amounts payable hereunder and under the other
Loan Documents shall automatically become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties. Notwithstanding the foregoing, the
Administrative Agent shall have available to it all rights and remedies provided
under the Loan Documents (including, without limitation, the rights of a secured
party pursuant to the Collateral Documents) and in addition thereto, all other
rights and remedies at law or equity, and the Administrative Agent shall
exercise any one or all of them at the request of the Required Lenders.
          SECTION 6.02. Notice of Default. The Administrative Agent shall give
notice to the Borrower of any Default under Section 6.01(c) promptly upon being
requested to do so by any Lender and shall thereupon notify all the Lenders
thereof.
ARTICLE VII
THE ADMINISTRATIVE AGENT
          SECTION 7.01. Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Branch Banking and Trust Company to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.
          SECTION 7.02. Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term

45



--------------------------------------------------------------------------------



 



“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders
          SECTION 7.03. Exculpatory Provisions. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 9.05 and 6.01) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be

46



--------------------------------------------------------------------------------



 



delivered to the Administrative Agent.
          SECTION 7.04. Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of an Advance, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Advance. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          SECTION 7.05. Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          SECTION 7.06. Resignation of Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States of America, or an
Affiliate of any such bank with an office in the United States of America. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as

47



--------------------------------------------------------------------------------



 



the Required Lenders appoint a successor Administrative Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
          SECTION 7.07. Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
          SECTION 7.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.
ARTICLE VIII
CHANGE IN CIRCUMSTANCES; COMPENSATION
          SECTION 8.01. Basis for Determining Interest Rate Inadequate or
Unfair. If on or prior to the first day of any Interest Period:
     (a) the Administrative Agent determines that deposits in Dollars (in the
applicable amounts) are not being offered in the relevant market for such
Interest Period, or
     (b) the Required Lenders advise the Administrative Agent that the London
InterBank Offered Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding the
Euro-Dollar Advances for such Interest Period, so as to allow them to maintain
the same yield as they earned at the time this Agreement was executed,
the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders,

48



--------------------------------------------------------------------------------



 



whereupon until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligations of
the Lenders to make Euro-Dollar Advances specified in such notice, or to permit
continuations or conversions into Euro-Dollar Loans, shall be suspended. Unless
the Borrower notifies the Administrative Agent at least 2 Euro-Dollar Business
Days before the date of any Borrowing of Euro-Dollar Loans for which a Notice of
Borrowing has previously been given, or continuation or conversion into such
Euro-Dollar Loans for which a Notice of Continuation or Conversion has
previously been given, that it elects not to borrow or so continue or convert on
such date, such Borrowing shall instead be made as a Base Rate Borrowing, or
such Euro-Dollar Loan shall be converted to a Base Rate Loan.
          SECTION 8.02. Illegality. If, after the date hereof, the adoption of
any applicable law, rule, treaty or regulation, or any change in any existing or
future law, rule, treaty or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof (any such
authority, bank or agency being referred to as an “Authority” and any such event
being referred to as a “Change of Law”), or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any Authority shall make it unlawful or impossible for any Lender (or
its Lending Office) to make, maintain or fund its Euro-Dollar Advances and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Lenders and the Borrower, whereupon
until such Lender notifies the Borrower and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make or permit continuations or conversions of Euro-Dollar
Advances shall be suspended. Before giving any notice to the Administrative
Agent pursuant to this Section, such Lender shall designate a different Lending
Office if such designation will avoid the need for giving such notice and will
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender. If such Lender shall determine that it may not lawfully continue to
maintain and fund any of its portion of the outstanding Euro-Dollar Advances to
maturity and shall so specify in such notice, the Borrower shall immediately
prepay in full the then outstanding principal amount of the Euro-Dollar Advances
of such Lender, together with accrued interest thereon and any amount due such
Lender pursuant to Section 8.05. Concurrently with prepaying such Euro-Dollar
Advances, the Borrower shall borrow a Base Rate Advance in an equal principal
amount from such Lender (on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Advances of the other Lenders),
and such Lender shall make such a Base Rate Advance.
          SECTION 8.03. Increased Cost and Reduced Return.
     (a) If after the date hereof, a Change of Law or compliance by any Lender
(or its Lending Office) with any request or directive (whether or not having the
force of law) of any Authority:
     (i) shall subject any Lender (or its Lending Office) to any tax of any kind
whatsoever with respect to this Agreement or any Euro-Dollar Advances made by
it, or shall change the basis of taxation of payments to any Lender (or its

49



--------------------------------------------------------------------------------



 



Lending Office) in respect thereof (except for changes in the rate of tax on the
overall net income of such Lender or its Lending Office imposed by the
jurisdiction in which such Lender’s principal executive office or Lending Office
is located); or
     (ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding any such requirement included in an
applicable Euro-Dollar Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended or participated in by, any Lender (or its
Lending Office); or
     (iii) shall impose on any Lender (or its Lending Office) or the London
interbank market any other condition, cost or expense affecting this Agreement
or Euro-Dollar Advances by such Lender or participation therein;
and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Euro-Dollar Advance (or of
maintaining its obligation to make any such Advance), or to reduce the amount of
any sum received or receivable by such Lender (or its Lending Office) under this
Agreement or under its Notes with respect thereto, by an amount deemed by such
Lender, in its reasonable discretion, to be material, then, upon demand by such
Lender (with a copy to the Administrative Agent), the Borrower shall pay to such
Lender such additional amount or amounts as will reasonably compensate such
Lender for such additional or increased cost or reduction suffered.
     (b) If any Lender shall have determined that after the date hereof the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change in any existing or future law, rule or regulation, or any change
in the interpretation or administration thereof, or compliance by any Lender (or
its Lending Office) with any request or directive regarding capital adequacy
(whether or not having the force of law) of any Authority, has or would have the
effect of reducing the rate of return on such Lender’s capital as a consequence
of its obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy) by an amount deemed by
such Lender, in its reasonable discretion, to be material, then from time to
time, upon demand by such Lender, the Borrower shall pay to such Lender such
additional amount or amounts as will reasonably compensate such Lender for such
reduction.
     (c) Each Lender will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Lender to compensation pursuant to this Section and will
designate a different Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the reasonable
judgment of such Lender, be

50



--------------------------------------------------------------------------------



 



otherwise disadvantageous to such Lender. A certificate of any Lender claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, such Lender may use any reasonable
averaging and attribution methods.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the event giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the event giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
          SECTION 8.04. Base Rate Advances Substituted for Affected Euro-Dollar
Advances. If (i) the obligation of any Lender to make or maintain a Euro-Dollar
Advance has been suspended pursuant to Section 8.02 or (ii) any Lender has
demanded compensation under Section 8.03, and the Borrower shall, by at least 5
Euro-Dollar Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer apply:
     (a) all Advances which would otherwise be made by such Lender as or
permitted to be continued as or converted into Euro-Dollar Advances shall
instead be made as or converted into Base Rate Advances, (in all cases interest
and principal on such Advances shall be payable contemporaneously with the
related Euro-Dollar Advances of the other Lenders), and
     (b) after its portion of the Euro-Dollar Advance has been repaid, all
payments of principal which would otherwise be applied to repay such Euro-Dollar
Advance shall be applied to repay its Base Rate Advance instead.
In the event that the Borrower shall elect that the provisions of this Section
shall apply to any Lender, the Borrower shall remain liable for, and shall pay
to such Lender as provided herein, all amounts due such Lender under
Section 8.03 in respect of the period preceding the date of conversion of such
Lender’s portion of any Advance resulting from the Borrower’s election.
          SECTION 8.05 Compensation. Upon the request of any Lender, delivered
to the Borrower and the Administrative Agent, the Borrower shall pay to such
Lender such amount or amounts as shall compensate such Lender for any loss, cost
or expense incurred by such Lender as a result of:
     (a) any payment or prepayment (pursuant to Sections 2.10, 2.11, 6.01, 8.02
or otherwise) of a Euro-Dollar Advance on a date other than the last day of an
Interest Period for such Advance; or

51



--------------------------------------------------------------------------------



 



     (b) any failure by the Borrower to prepay a Euro-Dollar Advance on the date
for such prepayment specified in the relevant notice of prepayment hereunder; or
     (c) any failure by the Borrower to borrow a Euro-Dollar Advance on the date
for the Borrowing of which such Euro-Dollar Advance is a part specified in the
applicable Notice of Borrowing delivered pursuant to Section 2.02;
such compensation to include, without limitation, an amount equal to the excess,
if any, of (x) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid or borrowed for the period from the date of such
payment, prepayment or failure to prepay or borrow to the last day of the then
current Interest Period for such Euro-Dollar Advance (or, in the case of a
failure to prepay or borrow, the Interest Period for such Euro-Dollar Advance
which would have commenced on the date of such failure to prepay or borrow) at
the applicable rate of interest for such Euro-Dollar Advance provided for herein
over (y) the amount of interest (as reasonably determined by such Lender) such
Lender would have paid on deposits in Dollars of comparable amounts having terms
comparable to such period placed with it by leading lenders in the London
interbank market (if such Advance is a Euro-Dollar Advance).
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Notices Generally.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:
     (i) if to the Borrower or any other Loan Party, to it at MVC Capital, Inc.,
287 Bowman, 2nd Floor, Purchase, New York 10577, Attention of Chief Financial
Officer (Telecopier No. 914-701-0315; Telephone No. 914-701-0310);
     (ii) if to the Administrative Agent, to Branch Banking and Trust Company at
200 West Second Street, 16th Floor, Winston-Salem, NC 27101, Attention of Greg
Drabik, Vice President (Telecopier No. 336-733-2740; Telephone No.
336-733-2730);
     (iii) if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic

52



--------------------------------------------------------------------------------



 



communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
          SECTION 9.02. No Waivers. No failure or delay by the Administrative
Agent or any Lender in exercising any right, power or privilege hereunder or
under any Note or other Loan Document shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Loan Parties shall, jointly and severally, pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii)  all out-of-pocket expenses incurred by the

53



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Advances made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.
     (b) Indemnification by the Borrower. The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof) and
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, penalties, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Advance or the use or proposed use of
the proceeds therefrom, (iii) any actual or alleged presence or Environmental
Releases on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that a Loan Party for any
reason fails to pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The

54



--------------------------------------------------------------------------------



 



obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 9.13.
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Loan Parties shall not assert, and hereby waive, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
          SECTION 9.04. Setoffs; Sharing of Set-Offs; Application of Payments.
     (a) If an Event of Default shall have occurred and be continuing, each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     (b) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Advances or other obligations hereunder resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Advances and
accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Advances and such
other obligations of the other Lenders, or make such other adjustments as shall
be

55



--------------------------------------------------------------------------------



 



equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them,
provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (ii) the provisions of this paragraph shall not be construed to apply to
(x) any payment made by a Loan Party pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
     (c) Prior to the occurrence of a Default, the Administrative Agent shall
apply all payments and prepayments in respect of the obligations of the Borrower
under this Agreement or any other Loan Document in such order as shall be
specified by the Borrower. After the occurrence of a Default, the Administrative
Agent shall, unless otherwise specified at the direction of the Required Lenders
which direction shall be consistent with the last two sentences of this
paragraph (c), apply all payments and prepayments in respect of any obligations
of the Borrower and other Loan Parties under this Agreement or any other Loan
Document and all proceeds of collateral, if any, in the following order:
     (i) first, to pay interest on and then principal of any portion of the
Advances which the Administrative Agent may have advanced on behalf of any
Lender for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower;
     (ii) second, to pay obligations of the Borrower in respect of any fees,
expenses, reimbursements or indemnities then due to the Administrative Agent;
     (iii) third, to pay obligations of the Borrower in respect of any fees,
expenses, reimbursements or indemnities then due to the Lenders;
     (iv) fourth, to pay interest due in respect of Advances;

56



--------------------------------------------------------------------------------



 



     (v) fifth, to the ratable payment or prepayment of principal outstanding on
Advances in such order as the Administrative Agent may determine in its sole
discretion; and
     (vi) sixth, to the ratable payment of all other obligations of the Loan
Parties.
     (d) Unless otherwise designated (which designation shall only be applicable
prior to the occurrence of a Default) by the Borrower, all principal payments in
respect of Advances shall be applied first, to repay outstanding Base Rate
Advances, and then to repay outstanding Euro-Dollar Advances with those Advances
which have earlier expiring Interest Periods being repaid prior to those which
have later expiring Interest Periods. The order of priority set forth in clauses
(i) and (ii) of this paragraph (c) and the related provisions of this Agreement
are set forth solely to determine the rights and priorities of the
Administrative Agent. The order of priority set forth in clauses (iii) through
(vi) of this paragraph (c) may at any time and from time to time be changed by
the Required Lenders without necessity of notice to or consent of or approval by
the Borrower, or any other Person. The order of priority set forth in clauses
(i) through (ii) of this paragraph (c) may be changed only with the prior
written consent of the Administrative Agent.
          SECTION 9.05. Amendments and Waivers.
     (a) Any provision of this Agreement, the Notes or any other Loan Documents
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed by the Borrower and the Required Lenders (and, if the rights or
duties of the Administrative Agent are affected thereby, by the Administrative
Agent); provided that no such amendment or waiver shall, unless signed by all
the Lenders, (i) increase the Revolver Commitment of any Lender or subject any
Lender to any additional obligation, (ii) reduce the principal of or decrease
the rate of interest on any Advance or decrease any fees hereunder, (iii) defer
the date fixed for any payment of principal of or interest on any Advance or any
fees hereunder, (iv) reduce the amount of principal, decrease the amount of
interest or decrease the amount of fees due on any date fixed for the payment
thereof, (v) change the percentage of the Revolver Commitments or of the
aggregate unpaid principal amount of the Notes, or the percentage of Lenders,
which shall be required for the Lenders or any of them to take any action under
this Section or any other provision of this Agreement, (vi) change the manner of
application of any payments made under this Agreement or the other Loan
Documents, (vii) release or substitute all or any material portion of the
Collateral held as security for the Obligations, (viii) change or modify the
definition of “Required Lenders,” or (ix) release any guaranty given to support
payment of the Guaranteed Obligations.
     (b) No Loan Party will solicit, request or negotiate for or with respect to
any proposed waiver or amendment of any of the provisions of this Agreement
unless each Lender shall be informed thereof by the Borrower, or by the
Administrative Agent, and shall be afforded an opportunity of considering the
same and shall be supplied by the Borrower, or by the Administrative Agent, if
the Borrower so requests and to the extent

57



--------------------------------------------------------------------------------



 



already furnished to the Administrative Agent, with sufficient information to
enable it to make an informed decision with respect thereto. Executed or true
and correct copies of any waiver or consent effected pursuant to the provisions
of this Agreement shall be delivered by the Borrower to the Administrative Agent
for delivery to each Lender forthwith following the date on which the same shall
have been executed and delivered by the requisite percentage of Lenders. No Loan
Party will, directly or indirectly, pay or cause to be paid any remuneration,
whether by way of supplemental or additional interest, fee or otherwise, to any
Lender (in its capacity as such) as consideration for or as an inducement to the
entering into by such Lender of any waiver or amendment of any of the terms and
provisions of this Agreement unless such remuneration is concurrently paid, on
the same terms, ratably to all such Lenders.
          SECTION 9.06. Margin Stock Collateral. Each of the Lenders represents
to the Administrative Agent and each of the other Lenders that it in good faith
is not, directly or indirectly (by negative pledge or otherwise), relying upon
any Margin Stock as collateral in the extension or maintenance of the credit
provided for in this Agreement.
          SECTION 9.07. Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolver Commitment and the
Revolver Advances at the time owing to it); provided that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Revolver Commitment and the Revolver Advances at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolver Commitment (which for this purpose includes Revolver Advances
outstanding thereunder) or, if the applicable Revolver Commitment is not then in

58



--------------------------------------------------------------------------------



 



effect, the principal outstanding balance of the Revolver Advances of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Default has occurred and is
continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Revolver Advances or the Revolver Commitment
assigned;
     (iii) any assignment of a Revolver Commitment must be approved by the
Administrative Agent unless the Person that is the proposed assignee is itself a
Lender with a Revolver Commitment (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee);
     (iv) so long as no Default has occurred, the Borrower must consent (any
such consent may be withheld by Borrower for any reason or no reason) to any
assignment by BB&T of its initial Revolver Commitment; and
     (v) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, which fee shall not be chargeable to Borrower,
and the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.03 and 9.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Winston-Salem,
North

59



--------------------------------------------------------------------------------



 



Carolina a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the Revolver
Commitments of, and principal amounts of the Revolver Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolver Commitment and/or the Revolver Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement, and (iv) so long as no Default has occurred, the proposed
participant is not a “business development company” under the Investment Company
Act that actively competes with the Borrower in making equity and debt
investments.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.05(a) that
affects such Participant. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 8.01
through 8.05 inclusive to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.04 as though it were a Lender, provided such Participant
agrees to be subject to Section 9.04 as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 8.03 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.12 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.12 as though it were a Lender.

60



--------------------------------------------------------------------------------



 



     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          SECTION 9.08. Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.
          For purposes of this Section, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information
          SECTION 9.09. Representation by Lenders. Each Lender hereby represents
that it is a commercial lender or financial institution which makes loans in the
ordinary course of its business and that it will make its Advances hereunder for
its own account in the ordinary course of such business; provided, however,
that, subject to Section 9.07, the disposition of the Note or Notes held by that
Lender shall at all times be within its exclusive control.
          SECTION 9.10. Obligations Several. The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
commitment of any other Lender hereunder. Nothing contained in this Agreement
and no action taken by the

61



--------------------------------------------------------------------------------



 



Lenders pursuant hereto shall be deemed to constitute the Lenders to be a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement or any other Loan Document and it shall not
be necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.
          SECTION 9.11. Survival of Certain Obligations. Sections 8.03(a),
8.03(b), 8.05 and 9.03, and the obligations of the Loan Parties thereunder,
shall survive, and shall continue to be enforceable notwithstanding, the
termination of this Agreement, and the Revolver Commitments and the payment in
full of the principal of and interest on all Advances.
          SECTION 9.12. North Carolina Law. This Agreement and each Note shall
be construed in accordance with and governed by the law of the State of North
Carolina.
          SECTION 9.13. Severability. In case any one or more of the provisions
contained in this Agreement, the Notes or any of the other Loan Documents should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby and shall be enforced to the
greatest extent permitted by law.
          SECTION 9.14. Interest. In no event shall the amount of interest due
or payable hereunder or under the Notes exceed the maximum rate of interest
allowed by applicable law, and in the event any such payment is inadvertently
made to any Lender by the Borrower or inadvertently received by any Lender, then
such excess sum shall be credited as a payment of principal, unless the Borrower
shall notify such Lender in writing that it elects to have such excess sum
returned forthwith. It is the express intent hereof that the Borrower not pay
and the Lenders not receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may legally be paid by the Borrower under
applicable law.
          SECTION 9.15. Interpretation. No provision of this Agreement or any of
the other Loan Documents shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
dictated such provision.
          SECTION 9.16. Counterparts. This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.
          SECTION 9.17. Waiver of Jury Trial; Consent to Jurisdiction. The
Borrower, each of the other Loan Parties, and each of the Lenders and the
Administrative Agent (1) irrevocably waives, to the fullest extent permitted by
law, any and all right to trial by jury in any legal proceeding arising out of
this Agreement, any of the other Loan Documents, or any of the transactions
contemplated hereby or thereby, (2) submits to personal jurisdiction in the
State of North Carolina, the courts thereof and the United States District
Courts sitting therein, for the enforcement of this Agreement, the Notes and the
other Loan Documents, (3) waives any and all personal rights under the law of
any jurisdiction to object on any basis (including, without

62



--------------------------------------------------------------------------------



 



limitation, inconvenience of forum) to jurisdiction or venue within the State of
North Carolina for the purpose of litigation to enforce this Agreement, the
Notes or the other Loan Documents, and (4) agrees that service of process may be
made upon it in the manner prescribed in Section 9.01 for the giving of notice
to the Borrower. Nothing herein contained, however, shall: (i) prevent the
Administrative Agent from bringing any action or exercising any rights against
any security and against the Borrower or any other Loan Party personally, and
against any assets of the Borrower or any other Loan Party, within any other
state or jurisdiction; or (ii) affect the right to serve legal process in any
other manner permitted by law.
          SECTION 9.18. Independence of Covenants. All covenants under this
Agreement and the other Loan Documents shall be given independent effect so that
if a particular action or condition is not permitted by any such covenant, the
fact that it would be permitted by an exception to, or would be otherwise
allowed by, another covenant shall not avoid the occurrence of a Default if such
action is taken or such condition exists.
ARTICLE X
GUARANTY
          SECTION 10.01. Unconditional Guaranty. Each Guarantor hereby
irrevocably, unconditionally and jointly and severally guarantees, each as a
primary obligor and not merely as a surety, to the Administrative Agent and the
Lenders the due and punctual payment of the principal of and the premium, if
any, and interest on the Guaranteed Obligations and any and all other amounts
due under or pursuant to the Loan Documents, when and as the same shall become
due and payable (whether at stated maturity or by optional or mandatory
prepayment or by declaration, redemption or otherwise) in accordance with the
terms of the Loan Documents. The Guarantors’ guaranty under this Section is an
absolute, present and continuing guarantee of payment and not of collectibility,
and is in no way conditional or contingent upon any attempt to collect from the
Borrower, any of the Guarantors or any other guarantor of the Guaranteed
Obligations (or any portion thereof) or upon any other action, occurrence or
circumstances whatsoever. In the event that the Borrower or any Guarantor shall
fail so to pay any such principal, premium, interest or other amount to the
Administrative Agent or a Lender, the Guarantors will pay the same forthwith,
without demand, presentment, protest or notice of any kind (all of which are
waived by the Guarantors to the fullest extent permitted by law), in lawful
money of the United States, at the place for payment specified in Loan Documents
or specified by such Administrative Agent in writing, to such Administrative
Agent. The Guarantors further agree, promptly after demand, to pay to the
Administrative Agent and Lenders the costs and expenses incurred by such
Administrative Agent or Lender in connection with enforcing the rights of such
Administrative Agent and Lenders against the Borrower and any or all of the
Guarantors (whether in a Bankruptcy proceeding or otherwise) following any
default in payment of any of the Guaranteed Obligations or the obligations of
the Guarantors hereunder, including, without limitation, the fees and expenses
of counsel to the Administrative Agent and such Lenders.
          SECTION 10.02. Obligations Absolute. The obligations of the Guarantors
hereunder are and shall be absolute and unconditional, irrespective of the
validity, regularity or enforceability of this Agreement, any of the Guaranteed
Obligations or any of the Loan

63



--------------------------------------------------------------------------------



 



Documents, shall not be subject to any counterclaim, set-off, deduction or
defense based upon any claim any of the Guarantors may have against the
Borrower, any other Guarantor or the Administrative Agent or any Lender
hereunder or otherwise, and shall remain in full force and effect without regard
to, and shall not be released, discharged or in any way affected by, to the
fullest extent permitted by law, any circumstance or condition whatsoever
(whether or not any of the Guarantors shall have any knowledge or notice
thereof), including, without limitation:
     (a) any amendment or modification of or supplement to any of the Loan
Documents or any other instrument referred to herein or therein, or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing or acceptance of additional security for any of the Guaranteed
Obligations;
     (b) any waiver, consent or extension under any Loan Document or any such
other instrument, or any indulgence or other action or inaction under or in
respect of, or any extensions or renewals of, any Loan Document, any such other
instrument or any Guaranteed Obligation;
     (c) any failure, omission or delay on the part of the Administrative Agent
to enforce, assert or exercise any right, power or remedy conferred on or
available to the Administrative Agent or any Lender against the Borrower or any
Guarantor, any Subsidiary of the Borrower or any Subsidiary of any Guarantor;
     (d) any Bankruptcy, insolvency, readjustment, composition, liquidation or
similar proceeding with respect to the Borrower, any Guarantor, any Subsidiary
of the Borrower or any Subsidiary of any Guarantor or any property of the
Borrower, any Guarantor or any such Subsidiary or any unavailability of assets
against which the Guaranteed Obligations, or any of them, may be enforced;
     (e) any merger or consolidation of the Borrower, any Subsidiary of the
Borrower or any Guarantor or any of the Guarantors into or with any other Person
or any sale, lease or transfer of any or all of the assets of any of the
Guarantors, the Borrower or any Subsidiary of the Borrower or any Guarantor to
any Person;
     (f) any failure on the part of the Borrower, any Guarantor or any
Subsidiary of the Borrower or any Guarantor for any reason to comply with or
perform any of the terms of any agreement with any of the Guarantors;
     (g) any exercise or non-exercise by the Administrative Agent or any Lender,
of any right, remedy, power or privilege under or in respect of any of the Loan
Documents or the Guaranteed Obligations, including, without limitation, under
this Section;
     (h) any default, failure or delay, willful or otherwise, in the performance
or payment of any of the Guaranteed Obligations;
     (i) any furnishing or acceptance of security, or any release, substitution
or exchange thereof, for any of the Guaranteed Obligations;

64



--------------------------------------------------------------------------------



 



     (j) any failure to give notice to any of the Guarantors of the occurrence
of any breach or violation of, or any event of default or any default under or
with respect to, any of the Loan Documents or the Guaranteed Obligations;
     (k) any partial prepayment, or any assignment or transfer, of any of the
Guaranteed Obligations; or
     (l) any other circumstance (other than payment in full) which might
otherwise constitute a legal or equitable discharge or defense of a guarantor or
which might in any manner or to any extent vary the risk of such Guarantor.
          The Guarantors covenant that their respective obligations hereunder
will not be discharged except by complete performance of the obligations
contained in the Loan Documents and this Agreement and the final payment in full
of the Guaranteed Obligations. The Guarantors unconditionally waive, to the
fullest extent permitted by law (A) notice of any of the matters referred to in
this Section, (B) any and all rights which any of the Guarantors may now or
hereafter have arising under, and any right to claim a discharge of the
Guarantor’s obligations hereunder by reason of the failure or refusal by the
Administrative Agent or any Lender to take any action pursuant to any statute
permitting a Guarantor to request that the Administrative Agent or any Lender
attempt to collect the Guaranteed Obligations from the Borrower, any of the
Guarantors or any other guarantor (including without limitation any rights under
Sections 26-7, 26-8 or 26-9 of the North Carolina General Statutes, O.C.G.A. §
10-7-24, or any similar or successor provisions), (C) all notices which may be
required by statute, rule of law or otherwise to preserve any of the rights of
the Administrative Agent or any Lender against the Guarantors, including,
without limitation, presentment to or demand of payment from the Borrower, any
of the Subsidiaries of the Borrower or any Guarantor, or any of the other
Guarantors with respect to any Loan Document or this agreement, notice of
acceptance of the Guarantors’ guarantee hereunder and/or notice to the Borrower,
any of the Subsidiaries of the Borrower or any Guarantor, or any Guarantor of
default or protest for nonpayment or dishonor, (D) any diligence in collection
from or protection of or realization upon all or any portion of the Guaranteed
Obligations or any security therefor, any liability hereunder, or any party
primarily or secondarily liable for all or any portion of the Guaranteed
Obligations, and (E) any duty or obligation of the Administrative Agent or any
Lender to proceed to collect all or any portion of the Guaranteed Obligations
from, or to commence an action against, the Borrower, any Guarantor or any other
Person, or to resort to any security or to any balance of any deposit account or
credit on the books of the Administrative Agent or any Lender in favor of the
Borrower, any Guarantor or any other Person, despite any notice or request of
any of the Guarantors to do so.
          SECTION 10.03. Continuing Obligations; Reinstatement. The obligations
of the Guarantors under this Article X are continuing obligations and shall
continue in full force and effect until such time as all of the Guaranteed
Obligations (and any renewals and extensions thereof) shall have been finally
paid and satisfied in full. The obligations of the Guarantors under this
Article X shall continue to be effective or be automatically reinstated, as the
case may be, if any payment made by the Borrower, any Guarantor or any
Subsidiary of the Borrower or any Guarantor on, under or in respect of any of
the Guaranteed Obligations is rescinded or must

65



--------------------------------------------------------------------------------



 



otherwise be restored or returned by the recipient upon the insolvency,
Bankruptcy, dissolution, liquidation or reorganization of the Borrower, any
Guarantor or any such Subsidiary, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Borrower, any Guarantor or any such Subsidiary or any substantial part of
the property of the Borrower, any Guarantor or any such Subsidiary, or
otherwise, all as though such payment had not been made. If an event permitting
the acceleration of all or any portion of the Guaranteed Obligations shall at
any time have occurred and be continuing, and such acceleration shall at such
time be stayed, enjoined or otherwise prevented for any reason, including
without limitation because of the pendency of a case or proceeding relating to
the Borrower, any Guarantor or any Subsidiary of the Borrower or any Guarantor
under any Bankruptcy or insolvency law, for purposes of this Article X and the
obligations of the Guarantors hereunder, such Guaranteed Obligations shall be
deemed to have been accelerated with the same effect as if such Guaranteed
Obligations had been accelerated in accordance with the terms of the applicable
Loan Documents or of this Agreement.
          SECTION 10.04. Additional Security, Etc. The Guarantors authorize the
Administrative Agent on behalf of the Lenders without notice to or demand on the
Guarantors and without affecting their liability hereunder, from time to time
(a) to obtain additional or substitute endorsers or guarantors; (b) to exercise
or refrain from exercising any rights against, and grant indulgences to, the
Borrower, any Subsidiary of the Borrower or any Guarantor, any other Guarantor
or others; and (c) to apply any sums, by whomsoever paid or however realized, to
the payment of the principal of, premium, if any, and interest on, and other
obligations consisting of, the Guaranteed Obligations. The Guarantors waive any
right to require the Administrative Agent or any Lender to proceed against any
additional or substitute endorsers or guarantors or the Borrower or any of their
Subsidiaries or any other Person or to pursue any other remedy available to the
Administrative Agent or any such Lender.
          SECTION 10.05. Information Concerning the Borrower. The Guarantors
assume all responsibility for being and keeping themselves informed of the
financial condition and assets of the Borrower, the other Guarantors and their
respective Subsidiaries, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks which the Guarantors assume and insure hereunder, and agree that neither
the Administrative Agent nor any Lender shall have any duty to advise the
Guarantors of information known to the Administrative Agent or any such Lender
regarding or in any manner relevant to any of such circumstances or risks.
          SECTION 10.06. Guarantors’ Subordination. The Guarantors hereby
absolutely subordinate, both in right of payment and in time of payment, any
present and future indebtedness of the Borrower or any Subsidiary of the
Borrower or any Guarantor to any or all of the Guarantors to the indebtedness of
the Borrower or any such Subsidiary or to the Lenders (or any of them), provided
that the Guarantors may receive scheduled payments of principal, premium (if
any) and interest in respect of such present or future indebtedness so long as
there is no Event of Default then in existence.
          SECTION 10.07. Waiver of Subrogation. Notwithstanding anything herein
to the contrary, until the payment in full of the Guaranteed Obligations, the
Guarantors hereby

66



--------------------------------------------------------------------------------



 



waive any right of subrogation (under contract, Section 509 of the Bankruptcy
Code or otherwise) or any other right of indemnity, reimbursement or
contribution and hereby waive any right to enforce any remedy that the
Administrative Agent or any Lender now has or may hereafter have against the
Borrower, any Guarantor or any endorser or any other guarantor of all or any
part of the Guaranteed Obligations, and the Guarantors hereby waive any benefit
of, and any right to participate in, any security or collateral given to the
Administrative Agent or any Lender to secure payment or performance of the
Guaranteed Obligations or any other liability of the Borrower to the
Administrative Agent or any Lender. The waiver contained in this Section shall
continue and survive the termination of this Agreement and the final payment in
full of the Guaranteed Obligations.
          SECTION 10.08. Enforcement. In the event that the Guarantors shall
fail forthwith to pay upon demand of the Administrative Agent or any Lender any
amounts due pursuant to this Article X or to perform or comply with or to cause
performance or compliance with any other obligation of the Guarantors under this
Agreement the Administrative Agent and any Lender shall be entitled and
empowered to institute any action or proceeding at law or in equity for the
collection of the sums so due and unpaid or for the performance of or compliance
with such terms, and may prosecute any such action or proceeding to judgment or
final decree and may enforce such judgment or final decree against the
Guarantors and collect in the manner provided by law out of the property of the
Guarantors, wherever situated, any monies adjudged or decreed to be payable. The
obligations of the Guarantors under this Agreement are continuing obligations
and a fresh cause of action shall arise in respect of each default hereunder.
          SECTION 10.09. Miscellaneous. Except as may otherwise be expressly
agreed upon in writing, the liability of the Guarantors under this Article X
shall neither affect nor be affected by any prior or subsequent guaranty by the
Guarantors of any other indebtedness to the Administrative Agent or the Lenders.
Notwithstanding anything in this Article X to the contrary, the maximum
liability of each Guarantor hereunder shall in no event exceed the maximum
amount which could be paid out by such Guarantor without rendering such
Guarantor’s obligations under this Article X, in whole or in part, void or
voidable under applicable law, including, without limitation, (i) the Bankruptcy
Code of 1978, as amended, and (ii) any applicable state or federal law relative
to fraudulent conveyances.

67



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed, under seal, by their respective authorized officers as of the
day and year first above written.

                  MVC CAPITAL, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
        [CORPORATE SEAL]
   

Credit Agreement

S-1



--------------------------------------------------------------------------------



 



                  INITIAL GUARANTOR    
 
                MVC FINANCIAL SERVICES, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
        [CORPORATE SEAL]
   

Credit Agreement

S-2



--------------------------------------------------------------------------------



 



              COMMITMENTS   BRANCH BANKING AND TRUST COMPANY,         as
Administrative Agent and as a Lender    
 
           
 
  By:       (SEAL)
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Revolver
Commitment:
$50,000,000
Lending Office
Branch Banking and Trust Company
200 West Second Street, 16th Floor
Winston-Salem, NC 27101
Attention: Greg Drabik, Vice President
Telecopy number: (336) 733-2740
Telephone number: (336) 733-2730
And a copy to:
Christopher E. Leon, Esq.
Womble Carlyle Sandridge & Rice, PLLC
One West Fourth Street
Winston-Salem, NC 27101
Telecopy number: (336) 726-6932
Telephone number: (336) 721-3518

Credit Agreement

S-3